EXHIBIT 10.1

 

 

 

Published CUSIP Number: 62933RAC6

TERM LOAN CREDIT AGREEMENT

Dated as of August 29, 2014

among

NN, Inc.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

KEYBANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     31   

1.03

 

Accounting Terms

     32   

1.04

 

Rounding

     33   

1.05

 

Times of Day; Rates

     33   

1.06

 

Currency Equivalents Generally

     33   

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

     34   

2.01

 

The Borrowing

     34   

2.02

 

Borrowings, Conversions and Continuations of Loans

     34   

2.03

 

Reserved

     35   

2.04

 

Reserved

     35   

2.05

 

Prepayments

     35   

2.06

 

Termination or Reduction of Commitments

     39   

2.07

 

Repayment of Loans

     39   

2.08

 

Interest

     39   

2.09

 

Fees

     40   

2.10

 

Computation of Interest and Fees

     40   

2.11

 

Evidence of Debt

     40   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     41   

2.13

 

Sharing of Payments by Lenders

     43   

2.14

 

Increase in Commitments

     43   

2.15

 

Defaulting Lenders

     46   

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     48   

3.01

 

Taxes

     48   

3.02

 

Illegality

     53   

3.03

 

Inability to Determine Rates

     53   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     54   

3.05

 

Compensation for Losses

     56   

3.06

 

Mitigation Obligations; Replacement of Lenders

     56   

3.07

 

Survival

     57   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT TO CLOSING AND BORROWING

     57   

4.01

 

Conditions of Closing and Initial Borrowing

     57   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     62   

5.01

 

Corporate Existence; Subsidiaries; Foreign Qualification

     62   

5.02

 

Corporate Authority

     63   

5.03

 

Governmental Authorization; Other Consents

     63   

5.04

 

Litigation and Administrative Proceedings

     64   

5.05

 

Title to Assets

     64   

5.06

 

Liens and Security Interests

     64   

5.07

 

Tax Returns

     64   

5.08

 

Environmental Laws

     64   

5.09

 

Locations

     65   

5.10

 

Continued Business

     65   

5.11

 

Employee Benefits Plans

     65   

5.12

 

Consents or Approvals

     67   

5.13

 

Solvency

     67   

5.14

 

Financial Statements; No Material Adverse Effect

     67   

5.15

 

Regulations

     67   

5.16

 

Material Agreements

     67   

5.17

 

Intellectual Property

     68   

5.18

 

Insurance

     68   

5.19

 

Casualty, Etc.

     68   

5.20

 

Labor Matters

     68   

5.21

 

OFAC

     68   

5.22

 

Anti-Corruption Laws

     68   

5.23

 

Deposit Accounts; Securities Accounts

     68   

5.24

 

Accurate and Complete Statements

     69   

5.25

 

ABL Indebtedness

     69   

5.26

 

Investment Company

     69   

5.27

 

Defaults

     69   

5.28

 

Senior Debt Status

     69   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     70   

6.01

 

Financial Statements

     70   

6.02

 

Certificates; Other Information

     70   

6.03

 

Notices

     74   

6.04

 

Payment of Taxes and Other Obligations

     74   

6.05

 

Preservation of Existence, Etc.

     75   

6.06

 

Maintenance of Properties

     75   

6.07

 

Maintenance of Insurance

     75   

6.08

 

Compliance with Laws

     76   

6.09

 

Books and Records

     76   

6.10

 

Inspection Rights

     76   

6.11

 

Use of Proceeds

     77   

6.12

 

Covenant to Guarantee Obligations and Give Security

     77   

6.13

 

Compliance with Environmental Laws

     81   

6.14

 

Information Regarding Collateral

     81   

6.15

 

Maintenance of Debt Ratings

     81   

6.16

 

Further Assurances

     81   

6.17

 

Post-Closing Matters

     82   

ARTICLE VII

 

NEGATIVE COVENANTS

     82   

7.01

 

Liens

     82   

7.02

 

Indebtedness

     84   

7.03

 

Investments and Acquisitions

     85   

7.04

 

Fundamental Changes

     88   

7.05

 

Dispositions

     89   

7.06

 

Restricted Payments

     90   

7.07

 

Change in Nature of Business

     90   

7.08

 

Transactions with Affiliates

     91   

7.09

 

Burdensome Agreements

     91   

7.10

 

Use of Proceeds

     91   

7.11

 

Amendments of Organization Documents

     91   

7.12

 

Accounting Changes

     91   

7.13

 

Sanctions

     92   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     92   

8.01

 

Events of Default

     92   

8.02

 

Remedies upon Event of Default

     95   

8.03

 

Application of Funds

     95   

ARTICLE IX

 

ADMINISTRATIVE AGENT

     96   

9.01

 

Appointment and Authority

     96   

9.02

 

Rights as a Lender

     97   

9.03

 

Exculpatory Provisions

     97   

9.04

 

Reliance by Administrative Agent

     98   

9.05

 

Delegation of Duties

     98   

9.06

 

Resignation of Administrative Agent

     99   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     100   

9.08

 

No Other Duties, Etc.

     100   

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     100   

9.10

 

Collateral and Guaranty Matters

     102   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     102   

ARTICLE X

 

MISCELLANENOUS

     103   

10.01

 

Amendments, Etc.

     103   

10.02

 

Notices; Effectiveness; Electronic Communications

     105   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     107   

10.04

 

Expenses; Indemnity; Damage Waiver

     107   

10.05

 

Payments Set Aside

     109   

10.06

 

Successors and Assigns

     109   

10.07

 

Treatment of Certain Information; Confidentiality

     113   

10.08

 

Right of Setoff

     114   

10.09

 

Interest Rate Limitation

     115   

10.10

 

Counterparts; Integration; Effectiveness

     115   

10.11

 

Survival of Representations and Warranties

     116   

10.12

 

Severability

     116   

10.13

 

Replacement of Lenders

     116   

10.14

 

Governing Law; Jurisdiction; Etc.

     117   

10.15

 

WAIVER OF JURY TRIAL

     118   

 

iv



--------------------------------------------------------------------------------

10.16

 

No Advisory or Fiduciary Responsibility

     118   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     119   

10.18

 

USA PATRIOT Act

     119   

10.19

 

Inconsistencies with Other Documents

     119   

SIGNATURES

     S-1   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

 

Commitments and Applicable Percentages

5.01

 

Corporate Existence; Subsidiaries; Foreign Qualifications

5.04

 

Litigation and Administrative Procedures

5.05

 

Real Property

5.09

 

Locations

5.11

 

US Employee Benefit Plans; Foreign Pension and Benefit Plans

5.16

 

Material Agreements

5.17

 

Intellectual Property

5.18

 

Insurance

5.23

 

Deposit Accounts

6.17

 

Post-Closing Matters

7.01

 

Existing Liens

7.02

 

Existing Indebtedness

7.03

 

Existing Investments

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

 

A

 

Committed Loan Notice

B

 

Note

C

 

Compliance Certificate

D-1

 

Assignment and Assumption

D-2

 

Administrative Questionnaire

E-1

 

U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

E-2

 

U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

E-3

 

U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

E-4

 

U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

vi



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of August 29,
2014, among NN, Inc., a Delaware corporation (the “Borrower”), each Lender party
hereto and BANK OF AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower desires to acquire 100% of the equity interests of Autocam
Corporation, a Michigan corporation (the “Company”).

WHEREAS, in furtherance of the foregoing, the Borrower has agreed to acquire the
Company by effecting a merger (the “Merger”) of PMC Global Acquisition
Corporation, a Michigan corporation and a Wholly-Owned Subsidiary of the
Borrower (“Merger Sub”), with and into the Company, with the Company being the
surviving corporation as a Wholly-Owned Subsidiary of the Borrower.

WHEREAS, the Borrower has requested that, in connection with the consummation of
the Merger, the Lenders lend to the Borrower a portion of the consideration
necessary (i) to pay to the holders of the Equity Interests of the Company the
cash consideration for their Equity Interests in the Company, (ii) to pay
transaction fees and expenses and (iii) to refinance certain Indebtedness of the
Borrower, the Company and their respective Subsidiaries.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term loan to the Borrower, and the Lenders have indicated their
willingness to lend such term loan to the Borrower, subject to the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Administrative Agent” means KeyBank and any successor under the ABL Credit
Agreement, or if there is no ABL Credit Agreement, the “ABL Administrative
Agent” designated pursuant to the terms of the ABL Indebtedness.

“ABL Credit Agreement” has the meaning assigned thereto in the definition of
“ABL Facility”.

“ABL Facility” means the Credit Agreement entered into by and among the
Borrower, certain Subsidiaries of the Borrower as the subsidiary borrowers party
thereto, the lenders party thereto in their capacities as lenders thereunder,
and KeyBank, as administrative agent and domestic collateral agent thereunder
(the “ABL Credit Agreement”), including any guarantees, collateral documents and
account control agreements, instruments and agreements executed in

 

1



--------------------------------------------------------------------------------

connection therewith, and any amendments, supplements, modifications,
extensions, refinancings, renewals or restatements thereof; provided that the
ABL Facility shall be at all times (a) subject to, and the administrative agent
thereunder party to, the Intercreditor Agreement and (b) an asset-based facility
with advances thereunder based on a borrowing base.

“ABL Indebtedness” means any (a) Indebtedness outstanding from time to time
under the ABL Facility and (b) any obligations owing by any Loan Party under any
Swap Contract to the ABL Administrative Agent (or any of its Affiliates) or any
ABL Lender (or any of its Affiliates) and secured by the ABL Priority Collateral
and (c) any facilities or services provided under a Cash Management Agreement
incurred with the ABL Administrative Agent (or any of its Affiliates) or any ABL
Lender (or any of its Affiliates) and secured by the ABL Priority Collateral.

“ABL Lender” means any lender or holder or agent or arranger of ABL Indebtedness
under the ABL Facility.

“ABL Loan Documents” has the meaning assigned to “Loan Documents” in the ABL
Credit Agreement.

“ABL Priority Collateral” has the meaning assigned to “ABL Priority Collateral”
in the Intercreditor Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or (c) the acquisition of another Person by a merger, consolidation,
amalgamation or any other combination with such Person.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the principal amount of such Lender’s Loans at such time.
The initial Applicable Percentage of each Lender in respect of the Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means 4.0% per annum for Base Rate Loans and 5.0% per annum
for Eurodollar Rate Loans; provided that the Applicable Rate with respect to any
Incremental Loans shall be determined in accordance with Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, MLPFS and KeyBank in their capacities as joint
lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, collectively, the Borrower Audited
Financial Statements and the Company Audited Financial Statements.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries (but not including the Company and
its Subsidiaries) for the fiscal year ended December 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.

“Borrower Interim Financial Statements” has the meaning specified in
Section 4.01(a)(ix).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Pro Forma Financial Statements” has the meaning specified in
Section 4.01(a)(x).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Call Premium” has the meaning specified in Section 2.05(c).

“Capital Distribution” means a payment made, liability incurred or other
consideration given by the Borrower or any of its Subsidiaries, for the
purchase, acquisition, redemption, repurchase, payment, defeasance,
cancellation, termination or retirement of any capital stock or other Equity
Interest of the Borrower or such Subsidiary, as applicable, or as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in its common capital stock or
other common Equity Interests) in respect of the Borrower’s or such Subsidiary’s
(as the case may be) capital stock or other Equity Interest.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means any type of Investment permitted pursuant to
Section 7.03(a)(ii).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is the Administrative Agent, an
Affiliate of the Administrative Agent, a Lender or an Affiliate of a Lender or
(b) at the time it (or its Affiliate) becomes the Administrative Agent or a
Lender, as applicable (including on the Closing Date), is a party to a Cash
Management Agreement with a Loan Party, in each case in its capacity as a party
to such Cash Management Agreement.

“Change in Control” means any of the following:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as then in effect) or of record, on or after the Closing
Date, by any Person or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty-five percent (35%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of the Borrower;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) the Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the record and beneficial ownership of each other Loan Party; or

(d) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement or the ABL Credit Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or

 

5



--------------------------------------------------------------------------------

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Joinder Agreements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system,
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the Preliminary Statements.

“Company Audited Financial Statements” means the audited consolidated balance
sheet of the Company and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto.

 

6



--------------------------------------------------------------------------------

“Company Interim Financial Statements” has the meaning specified in
Section 4.01(a)(ix).

“Company Material Adverse Effect” means any event, occurrence, fact, condition,
or change that is, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company or its Subsidiaries
on a consolidated basis, or (b) the ability of the Company to consummate the
transactions contemplated by the Merger Agreement in accordance with the terms
of the Merger Agreement; provided, however, that “Company Material Adverse
Effect” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic,
financial, social or political conditions; (ii) conditions generally affecting
the industries in which the Company or any of its Subsidiaries operates
(including legal and regulatory changes); (iii) any changes in financial, debt,
credit, banking or securities markets in general; (iv) acts of war (whether or
not declared), hostilities or terrorism, political instability or other national
or international calamity, crisis or emergency, or any governmental or other
response to any of the foregoing, in each case whether or not involving the
United States, or the escalation or worsening thereof; (v) acts of God or other
natural disasters; (vi) any action required by the Merger Agreement (other than
compliance with the initial paragraph of Section 5.01 of the Merger Agreement));
(vii) any changes in applicable Laws or accounting rules, including GAAP, or
standards, interpretations or enforcement thereof; (viii) the public
announcement, pendency or completion of the transactions contemplated by the
Merger Agreement; (ix) the failure to meet any projections or forecasts (but the
underlying causes of such failure to meet such projections or forecasts shall be
considered, unless such underlying causes would (after giving effect to the
proviso below) otherwise be excluded from this definition of Company Material
Adverse Effect pursuant to any of clauses (i) to (viii) and (x) hereof) and
(x) any act or failure to act consented to in writing or requested by the
Borrower, as buyer (and consented to by the Lead Arrangers); provided further,
however, that any event, occurrence, fact, condition or change referred to in
clauses (i) through (v) or (vii) immediately above shall be taken into account
in determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition or change has a disproportionate effect on the Company and its
Subsidiaries compared to other participants in the industries in which the
Company and its Subsidiaries conducts its businesses.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

 

7



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a consolidated
basis, Consolidated Net Earnings for such period, plus (a) without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of: (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) actual
non-recurring non-cash restructuring charges to the extent such amounts together
do not exceed $10,000,000 in the aggregate over all periods, (v) foreign
exchange losses as reported in “Other Income” according to GAAP and the negative
impact to Consolidated EBITDA resulting from converting foreign currency-based
income to Dollar-based income to the extent such amounts together exceed
$10,000,000 for such period, (vi) synergies, cost savings and other pro forma
adjustments to actual historical Consolidated EBITDA in connection with the
Merger or any Acquisition permitted pursuant to Section 7.03(b) to the extent
realized within 12 months of the Merger or such Acquisition, as applicable;
provided that such synergies, cost savings and other adjustments are
(A) directly attributable to the Merger or such Acquisition, (B) factually
supportable, (C) reasonably identifiable, (D) expected to have a continuing
impact on the Borrower and its Subsidiaries and (E) consistent with Regulation
S-X of the United States Securities and Exchange Commission and (vii) to the
extent deducted in calculating Consolidated Net Earnings for such period,
Transaction Costs minus (b) without duplication, the aggregate amounts included
in determining such Consolidated Net Earnings in respect of: (i) unusual
non-cash gains not incurred in the ordinary course of business and (ii) foreign
exchange gains as reported in Other Income according to GAAP and the positive
impact to Consolidated EBITDA resulting from converting foreign currency-based
income to Dollar-based income to the extent such amounts together exceed
$10,000,000 for such period. For purposes of this Agreement, Consolidated EBITDA
shall be adjusted pursuant to Section 1.03(c). Notwithstanding the foregoing or
anything to the contrary contained herein, Consolidated EBITDA for each of the
fiscal quarters ended September 30, 2013, December 31, 2013, March 31, 2014 and
June 30, 2014 shall be deemed to equal $23,519,000, $22,851,000, $25,024,000 and
$27,654,000, respectively.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of the Borrower and its Subsidiaries, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower and its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), as determined on a consolidated basis and in
accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP; provided that Consolidated Net
Earnings shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Earnings, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Earnings up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

“Consolidated Net Leverage Ratio” shall mean, as determined on a consolidated
basis, the ratio of (a) Consolidated Funded Indebtedness (as of the last day of
the most recently completed fiscal quarter of the Borrower) minus the aggregate
amount of Unrestricted Cash and Cash Equivalents (as of such date) up to an
amount not to exceed $10,000,000, to (b) Consolidated EBITDA (for the most
recently completed four fiscal quarters of the Borrower).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cumulative Retained Excess Cash Flow Amount” means, as of any date of
determination, an amount, determined on a cumulative basis equal to the sum of
(a) Excess Cash Flow (which shall not be less than zero) for each fiscal year of
the Borrower ending on or after December 31, 2015 less (b) the ECF Prepayment
Amount for each such corresponding fiscal year.

“Debt Rating” means, as applicable, (a) the public corporate family rating of
the Borrower as determined both Moody’s and S&P, (b) the public corporate credit
rating of the Borrower as determined by both Moody’s and S&P, and (c) the senior
secured debt rating of the Borrower as determined by both Moody’s and S&P.

 

9



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate plus (iii) 2% per annum; provided, however, that with respect to
a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

 

10



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” has the meaning assigned thereto in the
Security Agreement.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“ECF Percentage” means, for any fiscal year ending on or after December 31,
2015:

(a) 75% if the Consolidated Net Leverage Ratio as of the last day of such fiscal
year is greater than 3.00 to 1.00;

(b) 50% if the Consolidated Net Leverage Ratio as of the last day of such fiscal
year is less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00;

(c) 25% if the Consolidated Net Leverage Ratio as of the last day of such fiscal
year is less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00; and

(d) 0% if the Consolidated Net Leverage Ratio as of the last day of such fiscal
year is less than or equal to 2.00 to 1.00.

“ECF Prepayment Amount” means for any fiscal year, the product obtained by
multiplying (a) Excess Cash Flow for such fiscal year times (b) the applicable
ECF Percentage for such fiscal year.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the

 

11



--------------------------------------------------------------------------------

extent related to exposure to Hazardous Materials), including those relating to
the manufacture, generation, handling, transport, storage, treatment, Release
threat of Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the capital contribution to the Borrower from John
C. Kennedy.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk

 

12



--------------------------------------------------------------------------------

plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than 1.00%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year (determined without giving
effect to clause (a)(vi) thereof and any adjustments thereto pursuant to
Section 1.03(c)) over (b) the sum (for such fiscal year) of (i) Consolidated
Interest Expense actually paid in cash by the Borrower and its Subsidiaries,
(ii) scheduled principal repayments, to the extent actually made in cash, of
Loans pursuant to Section 2.07, (iii) all Consolidated Income Tax Expense
actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital
Expenditures actually made by the Borrower and its Subsidiaries in cash, and
(v) Transaction Costs actually paid by the Borrower and its Subsidiaries in
cash; provided that in each case of clauses (b)(i) through (v) such payment was
not made with proceeds of any Indebtedness, Disposition, equity issuance,
Extraordinary Receipts or other proceeds that would not be included in
calculating Consolidated EBITDA for the applicable fiscal year.

 

13



--------------------------------------------------------------------------------

“Excluded Accounts” has the meaning specified in the Security Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 29 of the Security Agreement and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Company Subordinated Indebtedness” means all Indebtedness evidenced by
that certain Subordinated Promissory Note, dated as of March 7, 2013 (as amended
through the Closing Date), by and between the Company and Autocam Medical
Devices, LLC, a Michigan limited liability company and the other note documents
thereunder.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of October 26, 2012 (as amended through the Closing Date),
among the Borrower, KeyBank, as administrative agent, and a syndicate of lenders
party thereto.

 

14



--------------------------------------------------------------------------------

“Existing Indebtedness” means all existing Indebtedness of the Borrower and its
Subsidiaries (including, without limitation, the Company and its Subsidiaries),
including, without limitation, (a) the Existing KeyBank Indebtedness, (b) the
Existing Note Purchase Agreement Indebtedness, (c) the Existing Company
Subordinated Indebtedness and (d) the Existing JPMorgan Indebtedness, but
excluding Indebtedness permitted pursuant to Section 7.02.

“Existing JPMorgan Indebtedness” means all Indebtedness evidenced by that
certain Credit Agreement, dated as of June 3, 2010, as amended October 30, 2013
(and as further amended through the Closing Date), by and between the Company
and JPMorgan Chase Bank, N.A. and the other loan documents thereunder.

“Existing KeyBank Indebtedness” means all Indebtedness evidenced by the Existing
Credit Agreement and the other loan documents thereunder.

“Existing Note Purchase Agreement” means that certain Third Amended and Restated
Note Purchase and Shelf Agreement dated December 21, 2010 (as amended through
the Closing Date), among the Borrower and certain note purchasers party thereto.

“Existing Note Purchase Agreement Indebtedness” means all Indebtedness evidenced
by the Existing Note Purchase Agreement and the other note purchase documents
thereunder.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(iv).

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

 

15



--------------------------------------------------------------------------------

Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (a) the letter agreement, dated July 18,
2014, among the Borrower, the Administrative Agent and the Arrangers, (b) the
letter agreement, dated July 18, 2014, among the Borrower, the Administrative
Agent and the MLPFS and (c) the letter agreement, dated July 18, 2014, among the
Borrower and KeyBank.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief administrative officer,
treasurer or controller. Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of the
Borrower.

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which the Company or any of its
Subsidiaries have any liability with respect to any employee or former employee,
but excluding any Foreign Pension Plan.

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Excess Cash Flow” has the meaning specified in Section 2.05(b)(vi).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by the Company or any
of its Subsidiaries for their employees or former employees.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision other than any political subdivision of the United
States.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

16



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means, a letter agreement, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower will
promptly compensate each Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of Borrower’s failure to borrow any
Loan other than a Base Rate Loan on the Closing Date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

17



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) the Domestic Subsidiaries of the Borrower
(other than Inactive Subsidiaries and Immaterial Subsidiaries) listed on
Schedule 5.01 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a Guaranty or guaranty supplement pursuant to
Section 6.12 and (b) with respect to (i) Obligations owing by any Loan Party or
any Subsidiary of a Loan Party (other than the Borrower) under any Hedge
Agreement or any Cash Management Agreement and (ii) the payment and performance
by each Specified Loan Party of its obligations under its Guaranty with respect
to all Swap Obligations, the Borrower.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract with a Loan Party permitted under Article VI or VII, is the
Administrative Agent, an Affiliate of the Administrative Agent, a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes the
Administrative Agent or a Lender, as applicable (including on the Closing Date),
is a party to a Swap Contract with a Loan Party, in each case in its capacity as
a party to such Swap Contract.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, (a) together
with its Subsidiaries, (i) contributed less than 2% of the Consolidated EBITDA
of the Borrower and its Subsidiaries, taken as a whole, during the most
recently-ended four fiscal quarter period (taken as a single period) and (ii) as
of any applicable date of determination has assets that constitute less than 2%
aggregate net book value of the assets of the Borrower and its Subsidiaries,
taken as a whole, (b) does not Guarantee or provide a Lien on its assets or
otherwise provide credit support with respect to any Indebtedness of the
Borrower or any of the Borrower’s other Subsidiaries, (c) does not own, directly
or indirectly, any Equity Interests or Indebtedness of, or own or hold any Lien
on any property of, a Loan Party, (d) does not own any other Subsidiaries (other
than Inactive Subsidiaries or Immaterial Subsidiaries) and (e) has not been
designated to be a Loan Party pursuant to Section 6.12(g) hereof.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Inactive Subsidiary” means any Subsidiary of the Borrower that (a) owns no
assets (other than assets of de minimis value), has no Subsidiaries (other than
other Inactive

 

18



--------------------------------------------------------------------------------

Subsidiaries) and conducts no operations, (b) does not Guarantee or provide a
Lien on its assets or otherwise provide credit support with respect to any
Indebtedness of the Borrower or any of the Borrower’s other Subsidiaries,
(c) does not own, directly or indirectly, any Equity Interests or Indebtedness
of, or own or hold any Lien on any property of, a Loan Party and (d) has not
been designated to be a Loan Party pursuant to Section 6.12(g) hereof.

“Incremental Commitments” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Effective Date” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Joinder” has the meaning assigned to such term in Section 2.14(d).

“Incremental Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).

“Incremental Loans” means any loans made pursuant to any Incremental
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and current liabilities in the form of expenses that are not the
result of the borrowing of money or the extension of credit and that are listed
on the financial statements of the Borrower as “other current liabilities”);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

19



--------------------------------------------------------------------------------

(h) all obligations of such Person with respect to asset securitization
financing programs to the extent that there is recourse against such Person or
such Person is liable (contingent or otherwise) under any such program; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

“Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date, in form and substance acceptable to the Administrative Agent,
among the ABL Administrative Agent (and any successor thereto under the ABL
Credit Agreement), the Administrative Agent, and acknowledged by the Borrower
and each other Loan Party, as it may be amended, supplemented, modified,
replaced or restated from time to time in accordance with this Agreement.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in

 

20



--------------------------------------------------------------------------------

the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any of the following: (a) creating,
acquiring or holding any Subsidiary, (b) making or holding any investment in any
stocks, bonds or securities of any kind, (c) being or becoming a party to any
joint venture or other partnership, (d) making or keeping outstanding any
advance or loan to any Person or assumption or acquisition of any debt of
another Person, or (e) any Guarantee (other than the Guaranty). For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“KeyBank” means KeyBank National Association.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means (a) at any time on or prior to the Closing Date, any Lender that
has a Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Loans at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

21



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a term loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement and
(f) the Fee Letters.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries, taken as a whole, (c) the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party, or (d) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
the Borrower or any Subsidiary in excess of $20,000,000.

“Material Real Property” means any real property owned by a Loan Party in fee
simple or leasehold real property of a Loan Party that (a) has a fair market
value of $5,000,000 or (b) is designated by the Borrower in accordance with
Section 6.12(h).

“Maturity Date” means the later of (a) August 29, 2021 and (b) if maturity is
extended pursuant to Section 10.01, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” means that certain Agreement and Plan of Merger (including
all schedules and exhibits thereto and all Ancillary Agreements (as defined
therein)) dated as of July 18, 2014 among (a) the Borrower, as buyer, (b) Merger
Sub, as merger subsidiary, (c) the Company, (d) Newport Global Advisors, L.P.,
in its capacity as a shareholder representative thereunder and (e) John C.
Kennedy, in its capacity as a shareholder representative thereunder and with
respect to certain sections thereunder

“Merger Sub” has the meaning specified in the Preliminary Statements.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policy” has the meaning specified in Schedule 6.17.

“Mortgaged Property” means any real property owned in fee simple by any Loan
Party or leased by any Loan Party, which real property is or is intended under
the terms hereof to be subject to a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.

“Mortgages” means deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust or other equivalent document
(together with related fixture filings and assignments of leases and rents) now
or hereafter encumbering any Mortgaged Property of any Loan Party in favor of
the Administrative Agent, on behalf of the Secured Parties, as security for any
of the Obligations, each of which shall be in form and substance satisfactory to
the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than (1) Indebtedness under the Loan
Documents or (2) the ABL Indebtedness), (B) the reasonable and customary
out-of-pocket fees and expenses incurred by the Borrower or such Subsidiary in
connection with such transaction (including reasonable and customary fees of
attorneys, accountants, consultants and investment advisers, reasonable and
customary out-of-pocket costs associated with title insurance policies, surveys,
lien and judgment searching, recording documents, and transaction and recording
taxes), (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to this subclause (C) exceeds the amount of taxes actually required to
be paid in cash in respect of such Disposition, the aggregate amount of such
excess shall constitute Net Cash Proceeds and (D) amounts held in any reserve
created for escrow, holdback, indemnity or similar obligations of the Borrower
or any of its Subsidiaries in connection with such Disposition (provided that
(1) such amounts held in

 

23



--------------------------------------------------------------------------------

such reserves shall not exceed 10% of the gross cash proceeds received with
respect to such Disposition and (2) such amounts held in such reserves shall
constitute Net Cash Proceeds upon release to, or receipt by, the Borrower or any
of its Subsidiaries); provided further that such cash or Cash Equivalents
received in connection with any Disposition or Extraordinary Receipt shall only
constitute Net Cash Proceeds under this clause (a) in any fiscal year to the
extent that the aggregate amount of such cash and Cash Equivalents received in
such fiscal year exceeds $3,000,000 (and solely to the extent of such excess);
and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

24



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Foreign Subsidiary and other Loans and Investments” means,
collectively:

(a) any investment existing as of the Closing Date by the Borrower or any of its
Subsidiaries in, and any loan existing as of the Closing Date by the Borrower or
any of its Subsidiaries to, a Foreign Subsidiary, as set forth on Schedule 7.03
hereto;

(b) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or Guarantee by a Foreign Subsidiary of Indebtedness of, a Loan Party;
provided that any such loan is subordinated to the Obligations on terms and
conditions satisfactory to the Administrative Agent (unless such subordination
requirement is waived by the Administrative Agent in its sole discretion); and

(c) (i) any investment by any Loan Party in, or loan by any Loan Party to, or
Guarantee by any Loan Party of the Indebtedness of, a Foreign Subsidiary or
(ii) any investment by any Loan Party in the Equity Interest of, or loan,
contribution or advance by any Loan Party to, a Person (other than a Loan
Party); provided that the aggregate amount (as determined when each such
investment, loan, Guarantee, contribution or advance is made and after giving
effect thereto) of all such investments, loans, Guarantees, contributions and
advances made pursuant to clauses (i) and (ii) above shall not exceed
$20,000,000 during any fiscal year and $50,000,000 during the term of this
Agreement.

 

25



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Intercompany Note” means any promissory note made by any Subsidiary to
the Borrower or a Loan Party, whether now owned or hereafter acquired by the
Borrower or such Loan Party.

“Pro Forma Leverage Test” means, as of any date of determination, with respect
to any applicable transaction, a pro forma Consolidated Net Leverage Ratio that
is equal to or less than 4.00 to 1.00, in each case, determined based on the
financial information received for the fiscal quarter (or fiscal year, as
applicable) most recently ended prior to such date for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 4.01(a)(x), 6.01(a) or 6.01(b), as applicable, after giving effect to
such other transaction and any concurrent repayment or prepayment of
Indebtedness in connection therewith.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate Requirements” means, with respect to any Material Real Property,
the documentation and other items of the type specified in Section 1 of Schedule
6.17.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means, collectively, (a) the Merger Agreement, (b) the
“Ancillary Agreements” (as defined in the Merger Agreement) and (c) all other
material documents entered into by any Loan Party in connection with the Merger.

 

26



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Event” means (a) any prepayment or repayment of the initial Loans (or
any portion thereof) with the proceeds of, or any conversion of initial Loans
into, any new or replacement Indebtedness bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of the
initial Loans or such new or replacement Indebtedness, as the case may be) less
than the “effective yield” applicable to all or a portion of the initial Loans
subject to such prepayment or repayment (as such comparative yields are
determined by the Administrative Agent) or (b) any amendment to this Agreement
which reduces the “effective yield” (determined in accordance with clause
(a) above) applicable to all or a portion of the initial Loans.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Outstandings on such date; provided that the portion of
the Total Outstandings held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for the purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means, with respect to the Borrower or any of its
Subsidiaries, (a) any Capital Distribution and (b) any amount paid by the
Borrower or any of its Subsidiaries in repayment, redemption, retirement or
repurchase, directly or indirectly, of any Subordinated Indebtedness.

 

27



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Securities Account Control Agreement” has the meaning assigned thereto in the
Security Agreement.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Joinder Agreement” has the meaning specified in the Security
Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 29 of the Security Agreement and any other “keepwell, support or
other agreement” for the benefit of such Loan Party).

 

28



--------------------------------------------------------------------------------

“Specified Merger Agreement Representations” means the representations and
warranties made by, or with respect to, the Company and its Subsidiaries in the
Merger Agreement as are material to the interests of the Lenders (in their
capacities as such), but only to the extent that the Borrower (or any of its
Affiliates) have the right to terminate the Borrower’s obligations under the
Merger Agreement (or decline or otherwise refuse to consummate the Merger
pursuant to the Merger Agreement) as a result of a breach of any such
representation and warranty in the Merger Agreement or any such representation
and warranty not being accurate (in each case, determined without regard to any
notice requirement).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01, 5.02 (other than clauses (b) and (c) thereof), 5.06 (subject
to the last sentence of Section 4.01(a) with respect to the perfection of
liens), 5.13 (determined for this purpose for the Borrower and its Subsidiaries
on a consolidated basis as of the Closing Date and after giving effect to the
Transactions), 5.15, 5.21, 5.22 and 5.26.

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated in favor of the prior payment in full of the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Surviving Corporation” has the meaning specified in the Preliminary Statements.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

29



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of the Loans occurring on such date.

“Transactions” means, collectively, (a) the consummation of the Equity
Contribution, (b) the consummation of the Merger, (c) the closing of the ABL
Facility, (d) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents and the Related Documents to which they are
or are intended to be a party, (e) the refinancing of the Existing Indebtedness
and the termination of all commitments with respect thereto and (f) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.

“Transaction Costs” means all customary and reasonable transaction fees, charges
and other similar amounts related to the Transactions or any Acquisitions
completed during the term of this Agreement in accordance with Section 7.03(b)
(including, without limitation, any financing fees, merger and acquisition fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within six (6) months of
the Closing Date or the closing date of such Acquisition, as applicable.

 

30



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash and Cash Equivalents” means, with respect to the Borrower and
its Subsidiaries, cash or Cash Equivalents of the Borrower and its Subsidiaries
that (a) do not appear, or would not be required to appear, as “restricted” on
the financial statements of the Borrower and its Subsidiaries (unless related to
the Loan Documents, the ABL Loan Documents or the Liens created thereunder) and
(b) are held in a domestic account in which the Administrative Agent has a
perfected security interest securing the Obligations.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,”

 

31



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so

 

32



--------------------------------------------------------------------------------

request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Pro Forma Effect. Notwithstanding the above, the parties hereto acknowledge
and agree that, for purposes of all financial calculations (other than with
respect to Excess Cash Flow), if the Borrower or any Subsidiary has made any
Acquisition permitted by Section 7.03(b) or any Disposition outside the ordinary
course of business permitted by Section 7.05(b) during the relevant period for
determining compliance with such covenants, such calculations shall be made
after giving pro forma effect thereto, as if such Acquisition or Disposition had
occurred on the first day of such period, but in the case of an Acquisition,
only so long as the results of the business being acquired are supported by
financial statements or other financial data reasonably acceptable to the
Administrative Agent.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable)

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

33



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01 The Borrowing. Subject to the terms and conditions set forth herein and in
the other Loan Documents, each Lender severally agrees to make a single loan to
the Borrower on the Closing Date in an amount not to exceed such Lender’s
Commitment. The Borrowing shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Commitments. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such telephone notice and Committed Loan Notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each such telephone notice and Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the

 

34



--------------------------------------------------------------------------------

Facility, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.01, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect in respect of the Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Borrowing unless the Borrower
delivers a Funding Indemnity Letter to the Administrative Agent no later than
11:00 a.m. three (3) Business Days prior to the Closing Date.

2.03 Reserved.

2.04 Reserved.

2.05 Prepayments.

(a) Optional. Subject to Section 2.05(c), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time after the date that is
ten (10) Business Days after the Closing Date, voluntarily prepay Loans in whole
or in part without premium or penalty; provided that (A) such notice must be in
a form acceptable to the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer and be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any

 

35



--------------------------------------------------------------------------------

prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Loans pursuant to this Section 2.05(a) shall be applied to
the principal repayment installments thereof as directed by the Borrower, and
subject to Section 2.15, each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the
Facility.

(b) Mandatory.

(i) Commencing with the fiscal year ending December 31, 2015, within the later
of (x) five Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) and (y) ninety-five (95) days after the
end of such fiscal year, the Borrower shall prepay an aggregate principal amount
of Loans equal to the excess (if any) of (A)the ECF Percentage of Excess Cash
Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of Loans prepaid pursuant to Section 2.05(a) and the
aggregate principal amount of optional prepayments of loans under the ABL
Facility during such fiscal year (solely to the extent such prepayments are
accompanied by a concurrent equivalent permanent reduction in the commitments
under the ABL Facility); provided that any such prepayments were not made with
proceeds of any Indebtedness, Disposition, equity issuance, Extraordinary
Receipts or other proceeds that would not be included in calculating
Consolidated EBITDA for the applicable fiscal year (such prepayments to be
applied as set forth in clause (v) below).

(ii) If the Borrower or any of its Subsidiaries Disposes of any property (other
than (x) any Disposition of any property permitted by Section 7.05 (other than
clause (b) thereof) and (y) any Disposition of property subject to a first
priority Lien securing ABL Indebtedness (which, for the avoidance of doubt,
shall include (i) ABL Priority Collateral, (ii) property of Foreign Subsidiaries
of the type that would constitute ABL Priority Collateral and (iii) property of
Foreign Subsidiaries in which the Administrative Agent does not have a Lien),
the proceeds of which are used to prepay the ABL Indebtedness or cash
collateralize undrawn letters of credit thereunder) which results in the
realization by such

 

36



--------------------------------------------------------------------------------

Person of Net Cash Proceeds, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds within ten (10) Business
Days of receipt thereof by such Person (such prepayments to be applied as set
forth in clause (v) below); provided, however, that, with respect to any Net
Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(ii), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
the Borrower or such Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets so long as within 365 days after the receipt of
such Net Cash Proceeds, such reinvestment shall have been consummated (as
certified by the Borrower in writing to the Administrative Agent) and if such
Net Cash Proceeds are not so reinvested within such 365-day period but such Net
Cash Proceeds are subject to a definitive agreement within such 365-day period
to reinvest such Net Cash Proceeds in accordance with this Section 2.05(b)(ii)
then the Borrower or such Subsidiary shall have an additional 180 days after the
end of the such initial 365-day period to reinvest such Net Cash Proceeds in
accordance with this Section 2.05(b)(ii); and provided further, however, that
any Net Cash Proceeds not subject to such definitive agreement or so reinvested
shall be promptly applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom within five (5) Business Days of receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause
(v) below).

(iv) Upon any Extraordinary Receipt (other than proceeds of insurance and
condemnation awards payable as a result of theft, loss, physical destruction,
damage, taking or similar event with respect to property subject to a first
priority Lien securing ABL Indebtedness (which, for the avoidance of doubt,
shall include (i) ABL Priority Collateral, (ii) property of Foreign Subsidiaries
of the type that would constitute ABL Priority Collateral and (iii) property of
Foreign Subsidiaries in which the Administrative Agent does not have a Lien),
the proceeds of which are used to prepay the ABL Facility or cash collateralize
undrawn letters of credit thereunder) received by or paid to or for the account
of the Borrower or any of its Subsidiaries, and not otherwise included in clause
(ii) or (iii) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom within ten (10) Business Days of receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause
(v) below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such insurance proceeds,
condemnation awards or indemnity

 

37



--------------------------------------------------------------------------------

payments), and so long as no Default shall have occurred and be continuing, the
Borrower or such Subsidiary may apply within 365 days after the receipt of such
cash proceeds to replace or repair the equipment, fixed assets or real property
in respect of which such cash proceeds were received and if such Net Cash
Proceeds are not so reinvested within such 365-day period but such Net Cash
Proceeds are subject to a definitive agreement within such 365-day period to
reinvest such Net Cash Proceeds in accordance with this Section 2.05(b)(iv) then
the Borrower or such Subsidiary shall have an additional 180 days after the end
of the such initial 365-day period to reinvest such Net Cash Proceeds in
accordance with this Section 2.05(b)(iv); and provided, further, however, that
any cash proceeds not so applied shall be promptly applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied first, to the next four scheduled principal
repayment installments of the Loans in direct order of maturity and, thereafter,
to the remaining scheduled principal repayment installments of the Loans on a
pro rata basis.

(vi) Notwithstanding any other provisions of this Section 2.05(b) any mandatory
prepayments arising under Section 2.05(b)(ii) or (iv) from the receipt of Net
Cash Proceeds from any Disposition or Extraordinary Receipts by any Foreign
Subsidiary (each, a “ Foreign Disposition”) or arising under Section 2.05(b)(i)
from Excess Cash Flow directly attributable to Foreign Subsidiaries (“Foreign
Excess Cash Flow”) shall not be required to the extent that the repatriation of
such Net Cash Proceeds or Foreign Excess Cash Flow would (A) give rise to a
material adverse tax consequence or (B) be prohibited or delayed by any
requirement of applicable Law. The Borrower hereby agreeing to use commercially
reasonable efforts to cause the applicable Foreign Subsidiary to promptly file
any required forms, obtain any necessary consents and take all similar actions
reasonably required by the applicable local Laws to permit such repatriation;
provided that if such repatriation of any such affected Net Cash Proceeds or
Foreign Excess Cash Flow is later permitted under applicable Laws and can be
accomplished without material adverse tax consequences, such repatriation shall
be effected as promptly as practicable and such repatriated Net Cash Proceeds or
Foreign Excess Cash Flow, as applicable, will be promptly after such
repatriation applied to the repayment of the Loans pursuant to this
Section 2.05(b) to the extent provided herein.

(c) Call Premium. In the event that, on or prior to the first anniversary of the
Closing Date a Repricing Event occurs, the Borrower will pay a premium (a “Call
Premium”), for the ratable account of each Lender that holds initial Loans, in
an amount equal to 1.00% of the aggregate principal amount of the initial Loans
subject to such Repricing Event (it being understood that any such Call Premium
with respect to a Repricing Event under clause (ii) of the definition of
Repricing Event shall be paid to each Non-Consenting Lender that is replaced in
such Repricing Event pursuant to Section 10.13). Such Call Premium shall be due
and payable within three (3) Business Days of the date of the effectiveness of
such Repricing Event.

 

38



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments. The Aggregate Commitments shall be
automatically and permanently reduced to zero concurrently with the initial
Borrowing on the Closing Date.

2.07 Repayment of Loans. The Borrower shall repay to the Lenders the aggregate
principal amount of all Loans outstanding in consecutive quarterly principal
installments equal to $4,375,000 (which amount shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) on the last Business Day of March, June, September and
December, commencing December 31, 2014; provided that the final principal
repayment installment of the Loans shall be repaid on the Maturity Date and in
any event shall be in an amount equal to the aggregate principal amount of all
Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) While any Event of Default exists and is continuing under Section 8.01(j),
the Borrower shall pay interest on all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than to the extent set forth in Sections 2.08(b)(i) and (b)(ii)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

39



--------------------------------------------------------------------------------

2.09 Fees. The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. All such fees referred to in this Section shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 or 366-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Borrowing funded by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowing funded by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In the event of any conflict between the accounts and records maintained by
the Administrative Agent and the accounts and records of any Lender in respect
of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error.

 

40



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

42



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Borrower Request. At any time after the Closing Date, the Borrower may, by
written notice to the Administrative Agent, elect to request the establishment
of one or more new term loan commitments (each, an “Incremental Commitment”), by
an

 

43



--------------------------------------------------------------------------------

aggregate amount not in excess of $50,000,000. Each such notice shall specify
(i) the date (each, an “Incremental Effective Date”) on which the Borrower
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period as may be approved
by the Administrative Agent in its sole discretion) and (ii) the identity of
each Eligible Assignee to whom the Borrower proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of $10,000,000 or any whole multiple of $500,000 in excess
thereof (provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Incremental Effective Date; provided that:

(i) except as set forth in the proviso in this clause (i), no Default shall have
occurred and be continuing or would result from the borrowings to be made on the
Incremental Effective Date; provided that, in the event that any tranche of
Incremental Loans is used to finance an Acquisition permitted under
Section 7.03(b) that is not conditioned on receipt of financing and to the
extent the arranger of such tranche and each lender participating in such
tranche of Incremental Loans agree, the foregoing clause (i) shall be subject to
customary limitations on conditionality;

(ii) except as set forth in the proviso in this clause (ii), the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (or, if any such representation or warranty is
by its terms qualified by concepts of materiality or reference to Material
Adverse Effect, such representation or warranty shall be true and correct in all
respects) on and as of the Incremental Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall have been true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.14 shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b) of Section 6.01; provided that, in the event that any tranche of
Incremental Loans is used to finance an Acquisition permitted under
Section 7.03(b) that is not conditioned on receipt of financing and to the
extent the arranger of such tranche and each lender participating in such
tranche of Incremental Loans agree, the foregoing clause (i) shall be subject to
customary limitations on conditionality;

(iii) as of the Incremental Effective Date, immediately after giving pro forma
effect to such Incremental Commitment (and assuming that such Incremental
Commitment is fully funded), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test; and

(iv) the Borrower shall deliver or cause to be delivered authorizing
resolutions, officer’s certificates and legal opinions of the type delivered on
the Closing Date to the extent reasonably requested by, and in form and
substance reasonably satisfactory to, the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(c) Terms of Incremental Loans and Incremental Commitments. The terms and
provisions of the Incremental Loans made pursuant to Incremental Commitments
shall be as follows:

(i) Each of the Incremental Commitments and Incremental Loans shall be arranged
by the Arrangers (unless any Arranger, in its sole discretion, declines to
arrange such Incremental Commitments and Incremental Loans) and the terms and
provisions of Incremental Loans shall be, except as otherwise set forth herein
or in the Incremental Joinder, identical to the Loans (it being understood that
Incremental Loans may be a part of the Loans) and to the extent that the terms
and provisions of Incremental Loans are not identical to the Loans (except to
the extent permitted by clause (ii), (iii) or (iv) below) they shall be
reasonably satisfactory to the Administrative Agent, the Borrower and the
Lenders providing such Incremental Commitments; provided that in any event the
Incremental Loans must comply with clauses (ii), (iii) and (iv) below;

(ii) the weighted average life to maturity of any Incremental Loans shall be no
shorter than the remaining weighted average life to maturity of the then
existing Loans;

(iii) the maturity date of Incremental Loans (the “Incremental Loan Maturity
Date”) shall not be earlier than the Maturity Date;

(iv) the Applicable Rate for Incremental Loans shall be determined by the
Borrower and the Lenders of the Incremental Loans; provided that in the event
that the Applicable Rate for any Incremental Loan is greater than the Applicable
Rate for the Loans by more than 50 basis points, then the Applicable Rate for
the Loans shall be increased to the extent necessary so that the Applicable Rate
for the Incremental Loans is equal to 50 basis points higher than the Applicable
Rate for the Loans (at each point in any applicable pricing grids or tiers with
respect to any such “Applicable Rate”); provided, further, that in determining
the Applicable Rate applicable to the Loans and the Incremental Loans,
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders of the
Loans or the Incremental Loans in the primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity), (y) customary arrangement, underwriting, structuring, commitment
or similar fees payable to any of the Arrangers (or its respective affiliates)
in connection with the Loans or any of the Arrangers or any one or more
additional arrangers (or any of

 

45



--------------------------------------------------------------------------------

their respective affiliates) of the Incremental Loans shall be excluded; and
(z) if the LIBOR or Base Rate “floor” for the Incremental Loans is greater than
the LIBOR or Base Rate “floor,” respectively, for the existing Loans, the
difference between such floor for the Incremental Loans and the existing Loans
shall be equated to an increase in the Applicable Rate for purposes of this
clause (iv).

(d) Incremental Joinder. The Incremental Commitments shall be effected by a
joinder agreement (the “Incremental Joinder”) executed by the Borrower, the
Administrative Agent and each Lender making such Incremental Commitment, in form
and substance reasonably satisfactory to each of them. Notwithstanding the
provisions of Section 10.01, the Incremental Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.14. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Loans made pursuant to this Agreement. This
Section 2.14 shall supersede any provisions in Section 2.13 or Section 10.01 to
the contrary.

(e) Making of Incremental Loans. On any Incremental Effective Date on which
Incremental Commitments for Incremental Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Commitment shall make an Incremental Loan to the Borrower in an
amount equal to its Incremental Commitment.

(f) Equal and Ratable Benefit. The Incremental Loans and Incremental Commitments
established pursuant to this paragraph shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any Incremental Loans or any such Incremental Commitments (including any actions
requested in connection with any existing Mortgages or any title policies
related thereto).

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

 

46



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their Applicable Percentages. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

47



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

48



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a

 

49



--------------------------------------------------------------------------------

receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing

 

50



--------------------------------------------------------------------------------

an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal with-holding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting

 

51



--------------------------------------------------------------------------------

requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative. Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This subsection shall not be construed to require any Recipient
to available its tax returns (or any other information relating to its taxes
that it d ems confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

52



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate

 

53



--------------------------------------------------------------------------------

component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal,

 

54



--------------------------------------------------------------------------------

interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

55



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may fund any
Borrowing through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Borrowing in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional

 

56



--------------------------------------------------------------------------------

amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING AND BORROWING

4.01 Conditions of Closing and Initial Borrowing. The effectiveness of this
Agreement and the obligation of each Lender to make its Loans on the Closing
Date are subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) executed counterparts of this Agreement, the Guaranty and the Intercreditor
Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:

(A) certificates and instruments representing the Collateral consisting of
Certificated Securities or Instruments (each such term as defined in the UCC)
accompanied by undated stock powers, allonges or instruments of transfer
executed in blank;

(B) proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;

(C) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date

 

57



--------------------------------------------------------------------------------

listing all effective financing statements, lien notices or comparable documents
(together with copies of such financing statements and documents) that name any
Loan Party as debtor and that are filed in those state and county jurisdictions
in which any Loan Party is organized or maintains its principal place of
business and such other searches that the Administrative Agent deems necessary
or appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Permitted Liens);

(D) the Deposit Account Control Agreements and the Securities Account Control
Agreement, in each case as referred to in the Security Agreement and duly
executed by the appropriate parties; and

(E) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect or
protect the Liens created under the Security Agreement has been taken (including
receipt of duly executed payoff letters, UCC-3 termination statements, evidence
and endorsement of insurance policies and landlords’ and bailees’ waiver and
consent agreements);

(iv) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in Security Agreement and to
the extent applicable) (together with each other intellectual property security
agreement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreements” and each, individually, an
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken;

(v) such resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each other Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(vii) a favorable opinion of (A) Husch Blackwell LLP, counsel to the Loan
Parties, and (B) appropriate local counsel to the Loan Parties (which counsel

 

58



--------------------------------------------------------------------------------

shall be reasonably satisfactory to the Administrative Agent), in each case
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(viii) a certificate signed by a Responsible Officer of the Borrower
(A) certifying that (1) each of the representations and warranties contained in
Article V hereof, in each other Loan Document, in the ABL Loan Documents and in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if any such
representation or warranty is by its terms qualified by concepts of materiality
or reference to Material Adverse Effect, such representation or warranty shall
be true and correct in all respects) on and as of the Closing Date; provided
that, in the case of the Company and its Subsidiaries, the only such
representations and warranties the accuracy of which shall be a condition to the
availability of the Loans on the Closing Date shall be the Specified
Representations; (2) each of the Specified Merger Agreement Representations
shall be true and correct to the extent provided in, and subject to,
Section 7.02(a) of the Merger Agreement; and (3) since April 30, 2014, there
shall not have been any Company Material Adverse Effect, nor shall any event or
events have occurred that, individually or in the aggregate, with or without the
lapse of time, would reasonably be expected to result in a Company Material
Adverse Effect and (B) either (1) attaching copies of all consents, licenses and
approvals required in connection with the consummation by such Loan Party of the
Transaction and the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (2) stating that no such consents, licenses or approvals are so
required;

(ix) unaudited consolidated balance sheets and related consolidated statements
of income and cash flows for the fiscal quarter ended June 30, 2014 and each
fiscal quarter ended after June 30, 2014 and at least 45 days prior to the
Closing Date (if any) of (A) the Borrower and its Subsidiaries, on a
consolidated basis (collectively, the “Borrower Interim Financial Statements”)
and (B) the Company and its Subsidiaries, on a consolidated basis (the “Company
Interim Financial Statements”);

(x) a pro forma consolidated balance sheet as of the last day of the most recent
fiscal quarter ended March 31, 2014 and related pro forma consolidated
statements of income and cash flows of the Borrower and its Subsidiaries as of
and for the most recent four fiscal quarter period ended March 31, 2014,
prepared (after giving effect to the Transactions and the incurrence and
repayment of Indebtedness related thereto) as if all of the Transactions
occurring on the Closing Date had occurred as of the last day of such
four-quarter period (in the case of such balance sheet) or at the beginning of
such period (in the case of such other financial statements), in each case
calculated in accordance with GAAP and Regulation S-X of the Securities Act of
1933 (the “Borrower Pro Forma Financial Statements”);

 

59



--------------------------------------------------------------------------------

(xi) the then most recent five-year forecasts prepared by management of the
Borrower (after giving effect to the Transactions and the incurrence and
repayment of Indebtedness related thereto) of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the first year following the Closing Date
and on an annual basis thereafter;

(xii) a certificate of the Chief Financial Officer of the Borrower attesting
(A) to the Solvency of the Borrower and its Subsidiaries on a consolidated basis
(after giving effect to the Transactions and the incurrence and repayment of
Indebtedness related thereto) and (B) that the Borrower Pro Forma Financial
Statements and forecasts required under this Section 4.01(a) accurately present
the pro forma financial position of the Borrower and its Subsidiaries in
accordance with GAAP and Regulation S-X of the Securities Act of 1933 (and in
any event after giving effect to the Transactions and the incurrence and
repayment of Indebtedness related thereto);

(xiii) evidence (including customary payoff letters) that all Existing
Indebtedness has been, or concurrently with the funding of the Loans will be,
repaid in full, all commitments thereunder have been, or concurrently with the
funding of the Loans will be, terminated, and all Liens securing obligations
thereunder have been, or substantially concurrently with the funding of the
Loans will be, released; provided that, after giving effect thereto, the
aggregate principal amount of Indebtedness of the Company and its Subsidiaries
shall not exceed $35,000,000;

(xiv) if the Borrower selects the Eurodollar Rate for the Borrowing on the
Closing Date, a Funding Indemnity Letter;

(xv) a Committed Loan Notice in accordance with the requirements hereof; and

(xvi) an executed funds flow statement with respect to all Loans to be advanced
on the Closing Date and all other Transactions to occur on the Closing Date.

Notwithstanding anything to the contrary in this clause (a), to the extent that
any security interests in any Collateral or any deliverable related to the
perfection of a security interest in any Collateral (other than (1) grants of
security interests in Collateral subject to the Uniform Commercial Code (and the
equivalent law or statute in the relevant foreign jurisdictions) that may be
perfected by the filing of Uniform Commercial Code financing statements (and the
equivalents thereof in any relevant foreign jurisdiction), (2) the delivery of
stock certificates (or the equivalent thereof) evidencing certificated stock (or
other Equity Interests) that is

 

60



--------------------------------------------------------------------------------

part of the Collateral and (3) the filing of Intellectual Property Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable) is not or cannot be perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, the perfection of security interests therein shall not constitute a
condition precedent to the availability of the Loans on the Closing Date, but
shall be required to be completed after the Closing Date pursuant to
Section 6.17.

(b) The Borrower and each of the other Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender at least three (3) Business
Days prior to the Closing Date in order to comply with requirements of the Act,
applicable “know your customer” and anti-money laundering rules and regulations;

(c) The Borrower shall have paid (i) all fees required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(ii) all fees required to be paid to the Lenders on or before the Closing Date;

(d) (i) The Related Documents shall each be in full force and effect and the
Arrangers shall have received a true, correct and fully executed copy of each of
the Related Documents (certified by a Responsible Officer of the Borrower to be
true, correct and complete);

(ii) The Merger shall have been consummated in accordance with the terms of the
Merger Agreement (without giving effect to any amendment, modification, consent
or waiver (including, without limitation, any updates to the exhibits, annexes
and schedules thereto) that is materially adverse to the interests of the
Lenders (in their capacity as such), either individually or in the aggregate,
without the prior written consent of the Administrative Agent and the Lenders)
and in compliance with applicable Law and regulatory and required third party
approvals;

(e) Prior to or substantially concurrently with the Closing Date the Equity
Contribution in an amount no less than $25,000,000 shall have been received,
contributed or otherwise provided to the Borrower on terms and conditions
consistent with those set forth in the Merger Agreement;

(f) The Loan Parties shall have concurrently entered into the ABL Facility, and
shall have provided a copy of the ABL Credit Agreement to the Administrative
Agent, which shall be on terms and conditions reasonably satisfactory to the
Administrative Agent;

 

61



--------------------------------------------------------------------------------

(g) No amount may be drawn under the ABL Facility on the Closing Date after
giving pro forma effect to the Transactions to occur on the Closing Date other
than certain letters of credit issued thereunder on the Closing Date in an
amount not to exceed $891,000 and up to $5,000,000 to finance original issue
discount on the Loans hereunder;

(h) Each of the representations and warranties contained in Article V hereof, in
each other Loan Document, in the ABL Loan Documents and in any other document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, if any such representation or
warranty is by its terms qualified by concepts of materiality or reference to
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects); provided that, in the case of the Company and its
Subsidiaries, the only such representations and warranties the accuracy of which
shall be a condition to the availability of the Loans on the Closing Date shall
be the Specified Representations;

(i) Each of the Specified Merger Agreement Representations shall be true and
correct to the extent provided in, and subject to, Section 7.02(a) of the Merger
Agreement; and

(j) Since April 30, 2014, there shall not have been any Company Material Adverse
Effect, nor shall any event or events have occurred that, individually or in the
aggregate, with or without the lapse of time, would reasonably be expected to
result in a Company Material Adverse Effect

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Corporate Existence; Subsidiaries; Foreign Qualification. Each Loan Party
and each of its Subsidiaries is duly incorporated or organized (as the case may
be), validly existing and in good standing (or comparable concept in the
applicable jurisdiction) under the laws of its state or jurisdiction of
incorporation or organization, and is duly qualified and authorized to do
business and is in good standing (or comparable concept in the applicable
jurisdiction) as a foreign entity in the jurisdictions set forth opposite its
name on Schedule 5.01 hereto, which are all of the states or jurisdictions where
the character of its property or its business activities makes such
qualification necessary, except where a failure to so qualify, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Foreign Subsidiary is validly existing under the
laws of its jurisdiction of organization. Schedule 5.01

 

62



--------------------------------------------------------------------------------

hereto sets forth, as of the Closing Date, each Subsidiary of each Loan Party
(and whether such Subsidiary is an Inactive Subsidiary, Immaterial Subsidiary,
Foreign Subsidiary or Loan Party), its state (or jurisdiction) of formation, its
registered office or similar concept if a foreign organization, its relationship
to such Loan Party, including the percentage of each class of stock or other
Equity Interest owned, directly or indirectly, by a Loan Party, each Person that
owns the stock or other Equity Interest of each Loan Party, the location of its
chief executive office and its principal place of business. The Borrower,
directly or indirectly, owns all of the Equity Interests of each of its
Subsidiaries (excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a Loan
Party).

5.02 Corporate Authority. Each Loan Party has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. Each Loan Party has duly executed and delivered the Loan Documents to
which it is a party. The Loan Documents to which each Loan Party is a party have
been duly authorized and approved by Loan Party’s board of directors or other
governing body, as applicable, and are the valid and binding obligations of such
Loan Party, enforceable against such Loan Party in accordance with their
respective terms. The execution, delivery and performance of the Loan Documents
do not conflict with, result in a breach in any of the provisions of, constitute
a default under, or result in the creation of a Lien (other than Liens permitted
under Section 7.01 hereof) upon any assets or property of any Loan Party under
the provisions of, (a) such Loan Party’s Organization Documents, (b) any
material agreement to which any Loan Party is a party, (c) any order,
injunction, writ or decree of any Governmental Authority or (d) any Law, except
with respect to any conflict, breach, default or violation referred to in
clauses (c) and (d) above, solely to the extent that such conflicts, breaches,
defaults or violations, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect

5.03 Governmental Authorization; Other Consents. Each Loan Party and each of
their Subsidiaries:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so, either individually or in
the aggregate, would not have a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance, either
individually or in the aggregate, would not have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that, either individually or in the aggregate, would not
have a Material Adverse Effect; and

(d) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations.

 

63



--------------------------------------------------------------------------------

5.04 Litigation and Administrative Proceedings. Except as disclosed on Schedule
5.04 hereto, there are (a) no lawsuits, actions, investigations, examinations or
other proceedings pending or threatened against any Loan Party or any of their
Subsidiaries, or in respect of which any Loan Party or any of their Subsidiaries
may have any liability, in any court or before or by any Governmental Authority,
arbitration board or other tribunal, (b) no orders, writs, injunctions,
judgments, or decrees of any court or Governmental Authority to which any Loan
Party or any of their Subsidiaries is a party or by which the property or assets
of any Loan Party or any of their Subsidiaries are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Loan Party or any of their Subsidiaries, or threats of work
stoppage, strike, or pending demands for collective bargaining, that, as to
(a) through (c) above, if violated or determined adversely, either individually
or in the aggregate, would have a Material Adverse Effect.

5.05 Title to Assets. Each Loan Party and each of their Subsidiaries has good
title to and ownership of all material property it purports to own, which
property is free and clear of all Liens, except those permitted under
Section 7.01 hereof. As of the Closing Date, the Loan Parties and their
Subsidiaries own the real property listed on Schedule 5.05 hereto.

5.06 Liens and Security Interests. On and after the Closing Date, except for
Liens permitted pursuant to Section 7.01 hereof, (a) there is and will be no
financing statements or similar notice of Lien outstanding covering any personal
property of any Loan Party or any Subsidiary thereof; (b) there is and will be
no mortgage or deed or hypothec outstanding covering any real property of any
Loan Party or any Subsidiary thereof; and (c) no real or personal property of
any Loan Party or any Subsidiary thereof is subject to any Lien of any kind. The
Administrative Agent has a valid and enforceable and, subject to the last
paragraph of Section 4.01(a) perfected first-priority Lien on the Collateral
(subject to the Intercreditor Agreement and the priority of any Liens permitted
under Section 7.01). No Loan Party or any Subsidiary thereof has entered into
any contract or agreement (other than a contract or agreement entered into in
connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets) that exists on or after the Closing Date that would prohibit
the Administrative Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Loan Party or any
Subsidiary thereof.

5.07 Tax Returns. All federal, state, provincial and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Loan Party and each of their Subsidiaries have
been filed and all taxes, assessments, fees and other governmental charges that
are due and payable have been paid, except as otherwise permitted herein. The
provision for taxes on the books of each Loan Party and each Subsidiary thereof
is adequate for all years not closed by applicable statutes and for the current
fiscal year.

5.08 Environmental Laws. Except where non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
each Loan Party and each Subsidiary is in compliance with all applicable
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Loan Party or any Subsidiary

 

64



--------------------------------------------------------------------------------

thereof owns or operates, or has owned or operated, a facility or site, arranges
or has arranged for disposal or treatment of hazardous substances, solid waste
or other wastes, accepts or has accepted for transport any hazardous substances,
solid waste or other wastes or holds or has held any interest in real property
or otherwise. No material litigation or proceeding arising under, relating to or
in connection with any Environmental Law or Environmental Permit is pending or,
to the knowledge of each Loan Party and each Subsidiary thereof, threatened,
against any Loan Party or any Subsidiary thereof, any real property in which any
Loan Party or any Subsidiary thereof holds or has held an interest or any past
or present operation of any Loan Party or any Subsidiary thereof. No release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Loan Party or any Subsidiary thereof holds any interest or
performs any of its operations, in material violation of any Environmental Law.
As used in this Section 5.08, “litigation or proceeding” means any demand,
claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.

5.09 Locations. As of the Closing Date, the Loan Parties have places of business
or maintain their accounts, inventory and equipment at the locations (including
third party locations) set forth on Schedule 5.09 hereto, and each Loan Party’s
chief executive office is set forth on Schedule 5.09 hereto. Schedule 5.09
hereto further specifies whether each location, as of the Closing Date, (a) is
owned by the Loan Parties, or (b) is leased by a Loan Party from a third party,
and, if leased by a Loan Party from a third party, if a landlord’s waiver has
been requested. As of the Closing Date, Schedule 5.09 hereto correctly
identifies the name and address of each third party location where a material
portion of the assets of the Loan Parties are located.

5.10 Continued Business. There exists no actual, pending, or, to each Loan
Party’s and each of their Subsidiaries’ knowledge, any threatened termination,
cancellation or limitation of, or any modification or change in the business
relationship of any Loan Party or any Subsidiary thereof and any customer or
supplier, or any group of customers or suppliers, whose purchases or supplies,
individually or in the aggregate, are material to the business of any Loan Party
or any Subsidiary, and there exists no present condition or state of facts or
circumstances that would prevent a Loan Party or a Subsidiary from conducting
such business or the transactions contemplated by this Agreement in
substantially the same manner in which it was previously conducted.

5.11 Employee Benefits Plans.

(a) US Employee Benefit Plans. Schedule 5.11 hereto identifies each Plan as of
the Closing Date. No ERISA Event has occurred or is expected to occur with
respect to a Plan. Full payment has been made of all amounts that the Borrower
and each ERISA Affiliate is required, under applicable Law or under the
governing documents, to have paid as a contribution to or a benefit under each
Plan. The liability of the Borrower and each ERISA Affiliate with respect to
each Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under any

 

65



--------------------------------------------------------------------------------

Plan. With respect to each Plan that is intended to be qualified under Code
Section 401(a), (a) the Plan and any associated trust operationally comply with
the applicable requirements of Code Section 401(a); (b) the Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the Plan and any associated
trust have received a favorable determination letter or opinion letter from the
IRS stating that the Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the Plan qualifies under Code
Section 401(k), unless the Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired; (d) the Plan
currently satisfies the requirements of Code Section 410(b), subject to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (e) no contribution made to the Plan is subject to an
excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of the Borrower or any ERISA Affiliate with
respect to the Pension Plan (as determined in accordance with Statement of
Accounting Standards No. 87, “Employers’ Accounting for Pensions”) does not
exceed the fair market value of Pension Plan assets. Neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA. Except as could not reasonably be
expected to result in a Material Adverse Effect, (i) each Plan is in compliance
with applicable provisions of ERISA, the Code, and other applicable Laws,
(ii) there are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan and (iii) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.

(b) Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
5.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by a Loan Party, any Subsidiary thereof or any
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable Laws which require registration and are approved for tax purposes by
the relevant tax authorities in the jurisdiction in which such Foreign Pension
Plans are registered. Each Loan Party, Subsidiary thereof and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Foreign Pension Plan or Foreign Benefit Plan have been paid in a
timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws except to the extent the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. There are no outstanding actions or suits concerning
the assets of the Foreign Pension Plans or the Foreign Benefit Plans. Each of
the Foreign Pension Plans is fully funded on an ongoing basis (using actuarial
methods

 

66



--------------------------------------------------------------------------------

and assumptions as of the date of the valuations last filed with the applicable
Governmental Authorities and that are consistent with generally accepted
actuarial principles).

5.12 Consents or Approvals. No consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person is required to be obtained or completed by any Loan Party in connection
with the execution, delivery or performance of any of the Loan Documents, that
has not already been obtained or completed.

5.13 Solvency. The Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that the Borrower has
incurred to Administrative Agent and the Lenders. Each Loan Party is,
individually and collectively with its Subsidiaries on a consolidated basis,
Solvent.

5.14 Financial Statements; No Material Adverse Effect. The Audited Financial
Statements, the Borrower Interim Financial Statements and the Company Interim
Financial Statements, furnished to the Administrative Agent and the Lenders, are
true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Borrower and its Subsidiaries and the
Company and its Subsidiaries, as applicable, as of the dates of such financial
statements and the results of their operations for the periods then ending.
Since the dates of such Borrower Interim Financial Statements, there has been no
material adverse change in the Borrower’s or any of its Subsidiary’s financial
condition, properties or business or any change in any Borrower’s or any of its
Subsidiary’s accounting procedures. Since the dates of such Company Interim
Financial Statements, there has been no material adverse change in the Company’s
or any of its Subsidiary’s financial condition, properties or business or any
change in any Company’s or any of its Subsidiary’s accounting procedures. Since
December 31, 2013, there has been no event or circumstance either individually
or in the aggregate that has had or would reasonably be expected to have a
Material Adverse Effect.

5.15 Regulations. No Loan Party or Subsidiary thereof is engaged principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States). Neither the granting of the Loan (or any conversion thereof) nor
the use of the proceeds of the Loan will violate, or be inconsistent with, the
provisions of Regulation T, U or X or any other Regulation of such Board of
Governors. Following the application of the proceeds of the Loans, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01, Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or Affiliate of a
Lender relating to Indebtedness within the scope of Section 8.01(e) will be
margin stock.

5.16 Material Agreements. Except as disclosed on Schedule 5.16 hereto, as of the
Closing Date, no Loan Party or Subsidiary thereof is a party to any (a) debt
instrument (excluding the Loan Documents, the ABL Credit Agreement and the ABL
Loan Documents); (b) lease (capital, operating or otherwise), whether as lessee
or lessor thereunder; (c) contract, commitment, agreement, or other arrangement
involving the purchase or sale of any inventory by it, or the license of any
right to or by it; (d) contract, commitment, agreement, or other

 

67



--------------------------------------------------------------------------------

arrangement with any of its “Affiliates” (as such term is defined in the
Securities Exchange Act of 1934, as amended) other than a Loan Party or a
Subsidiary thereof; (e) management or employment contract or contract for
personal services with any of its Affiliates that is not otherwise terminable at
will or on less than ninety (90) days’ notice without liability; (f) collective
bargaining agreement; or (g) other contract, agreement, understanding, or
arrangement with a third party; that, as to subsections (a) through (g), above,
if violated, breached, or terminated for any reason, either individually or in
the aggregate, would have or would be reasonably expected to have a Material
Adverse Effect.

5.17 Intellectual Property. Each Loan Party and each Subsidiary thereof owns, or
has the right to use, all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights and licenses,
and rights with respect to the foregoing, necessary for the conduct of its
business without any known conflict with the rights of others. Schedule 5.17
hereto sets forth all patents, trademarks, copyrights, service marks and license
agreements owned by each Loan Party.

5.18 Insurance. Each Loan Party and each Subsidiary thereof maintains with
financially sound and reputable insurers (or is self-insured) insurance with
coverage and limits as required by Law and as is customary with Persons engaged
in the same businesses as the Loan Parties and their Subsidiaries. Schedule 5.18
hereto sets forth all insurance carried by the Loan Parties and their
Subsidiaries on the Closing Date, setting forth in detail the amount and type of
such insurance.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any Subsidiary thereof are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), condemnation or eminent domain proceeding that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.21 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, or (ii) located, organized or resident in a
Designated Jurisdiction.

5.22 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with applicable Anti-Corruption Laws, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.23 Deposit Accounts; Securities Accounts. Schedule 5.23 hereto lists all banks
and other financial institutions at which any Loan Party maintains deposit,
securities or other

 

68



--------------------------------------------------------------------------------

accounts as of the Closing Date, and Schedule 5.23 hereto correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

5.24 Accurate and Complete Statements. No report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) no representation is made with respect to general economic or industry
information and (b) with respect to projected and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions reasonably believed by the Borrower to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

5.25 ABL Indebtedness. No “default” or “event of default” (as each term is
defined in the ABL Credit Agreement or any other ABL Loan Document) exists or
event with which the passage of time or the giving of notice, or both, would
cause such a “default” or “event of default” to exist thereunder, nor will exist
immediately after the granting of the Loan under this Agreement.

5.26 Investment Company. No Loan Party or Subsidiary thereof is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

5.27 Defaults. No Default exists hereunder, nor will any begin to exist
immediately after the execution and delivery hereof.

5.28 Senior Debt Status. The Obligations (a) rank at least pari passu in right
of payment with the and all other material senior Indebtedness of Borrower and
its Subsidiaries and (b) are designated as “Senior Indebtedness”, “Designated
Senior Debt” or such similar term under all instruments and documents relating
to all Subordinated Indebtedness and all senior unsecured Indebtedness of such
Person.

 

69



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due), the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) within ninety-five (95) days after the end of each fiscal year of the
Borrower, an annual audit report of the Borrower and its Subsidiaries for that
year prepared on a consolidated basis, in accordance with GAAP, and certified by
an unqualified opinion of an independent public accountant satisfactory to the
Administrative Agent, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period;

(b) within fifty (50) days after the end of each of the first three fiscal
quarter periods of each fiscal year of the Borrower, balance sheets of the
Borrower and its Subsidiaries as of the end of such period and statements of
income (loss), stockholders’ equity and cash flow for the quarter and fiscal
year to date periods, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all prepared on a consolidated basis, in
accordance with GAAP, and certified by a Responsible Officer of the Borrower;
and

(c) within forty-five (45) days after the end of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the delivery of the financial statements for
the fiscal year ended December 31, 2014), a certificate of its independent
certified public accountants certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2014), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) to the effect that

 

70



--------------------------------------------------------------------------------

no Default exists or, if a Default exists, specifying the nature and extent
thereof (and setting forth (i) any change in the identity of any of the
Immaterial Subsidiaries or Inactive Subsidiaries during such period and (ii) the
Consolidated Net Leverage Ratio as of the last day of such period);

(c) [Reserved];

(d) promptly after the same are available, copies of all notices, reports,
definitive proxy or other statements and other documents (other than any routine
ministerial notices, reports or other documents) sent by the Borrower to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they are issued, or sent by
the Borrower (in final form) to any securities exchange or over the counter
authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of the Borrower’s securities,
including, without limitation, a transcript and summary (in form and substance
satisfactory to the Administrative Agent) of any earnings calls or similar calls
with respect to the Borrower;

(e) promptly after the furnishing thereof, copies of any statement or report
(other than any routine ministerial statements or reports) furnished to any
holder of debt securities, including, without limitation, the ABL Facility, of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(f) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document, any ABL Loan Document or any Material
Indebtedness Agreement and, from time to time upon request by the Administrative
Agent, such information and reports regarding any Related Document, any ABL Loan
Document or any Material Indebtedness Agreement as the Administrative Agent may
reasonably request;

 

71



--------------------------------------------------------------------------------

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
(i) either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (ii) cause any property described in the Mortgages to
be subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law (other than Liens permitted pursuant to
Section 7.01);

(j) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, (i) a report supplementing Schedules 5.05 and 5.09,
including an identification of all owned and leased real property disposed of by
any Loan Party or any Subsidiary thereof during such fiscal year, a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such fiscal year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete and (ii) a report
supplementing Schedules 5.01 and 5.17 containing a description of all changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;

(k) promptly after any Loan Party or any Subsidiary thereof obtains knowledge
that any Loan Party or any Subsidiary thereof or any Person which owns, directly
or indirectly, any Equity Interest of any Loan Party or any Subsidiary thereof,
or any other holder at any time of any direct or indirect equitable, legal or
beneficial interest therein is in violation or breach of any of Sections 6.08(b)
or 7.10, such Loan Party or Subsidiary will deliver reasonably prompt notice to
the Administrative Agent and the Lenders of such violation. Upon the request of
any Lender, such Loan Party or Subsidiary, as applicable, will provide any
information such Lender believes is reasonably necessary to be delivered to
comply with the Act;

(l) concurrently with the delivery thereof to the ABL Administrative Agent or
the ABL Lenders, any other notices or information provided to the ABL
Administrative Agent or the ABL Lenders under the ABL Loan Documents not
otherwise provided to the Administrative Agent or the Lenders;

(m) within ten days of the written request of the Administrative Agent or any
Lender, such other information about the financial condition, properties and
operations of the Borrower or any of its Subsidiaries as may from time to time
be reasonably requested, which information shall be submitted in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by a
Responsible Officer of the Borrower or such Subsidiary, as case may be, in
question; and

(n) concurrently with the making of an Investment pursuant to
Section 7.03(a)(xiv) or a Restricted Payment pursuant to Section 7.06(d), as the
case may be, a certificate executed by a Financial Officer of the Borrower in
form and substance

 

72



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent setting forth (i) the
Cumulative Retained Excess Cash Flow Amount, the cumulative initial amount of
Investments made to date pursuant to Section 7.03(a)(xiv), the cumulative amount
of Restricted Payments made to date pursuant to Section 7.06(d) and the
remaining amount available for Investments and Restricted Payments under
Sections 7.03(a)(xiv) and 7.06(d) and (ii) the Consolidated Net Leverage Ratio
(calculated on a pro forma basis after giving effect to such Investment or
Restricted Payment and any Indebtedness incurred or repaid in connection
therewith).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or one or
more of the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak,
ClearPar, or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are

 

73



--------------------------------------------------------------------------------

permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices. Promptly, after a Responsible Officer of the Borrower or any of
its Subsidiaries has knowledge thereof, notify the Administrative Agent and each
Lender:

(a) whenever a Default may occur hereunder;

(b) of any matter that has resulted, or, either individually or in the
aggregate, would reasonably be expected to result, in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv);

(f) of the occurrence of any “Default” or “Event of Default” (as each term is
defined in the ABL Credit Agreement or any other ABL Loan Document); and

(g) of any announcement by Moody’s or S&P of any change or possible change in
any Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(g)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. Each notice pursuant to Section 6.03(f) shall describe with
particularity any and all provisions of the ABL Credit Agreement and any other
ABL Loan Document that have been breached.

6.04 Payment of Taxes and Other Obligations. Pay in full (a) prior in each case
to the date when penalties would attach, all material Taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) in the case of the Borrower
and Domestic Subsidiaries, all of its material wage obligations to its employees
in compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any
comparable provisions, and, in the case of the Foreign Subsidiaries, those
obligations under foreign laws with respect to employee source

 

74



--------------------------------------------------------------------------------

deductions, obligations and employer obligations to its employees; and
(c) except where failure to pay such obligations, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
all of its other obligations calling for the payment of money (except only those
so long as and to the extent that the same shall be contested in good faith and
for which adequate provisions have been established in accordance with GAAP)
before such payment becomes overdue.

6.05 Preservation of Existence, Etc. Other than any Inactive Subsidiary or
Immaterial Subsidiary (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
provided, however, that the Borrower and Merger Sub may consummate the Merger;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, (b) make all
necessary repairs thereto and renewals and replacements thereof and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07 Maintenance of Insurance.

(a) Maintain insurance upon its inventory, equipment and other personal and real
property in such form, written by such companies, in such amounts, for such
periods, and against such risks as customarily insured against by Persons
engaged in the same or similar business and as required by applicable Laws and
the Collateral Documents, with provisions for, with respect to Loan Parties,
payment of all losses thereunder to the Administrative Agent, the ABL
Administrative Agent and such Loan Parties as their interests may appear and
subject to the applicable provisions of the Intercreditor Agreement (with
lender’s loss payable, mortgagee, and additional insured endorsements, as
appropriate, in favor of the Administrative Agent). Any such policies of
insurance shall provide for no fewer than thirty (30) days’ prior written notice
of cancellation to the Administrative Agent and the Lenders. The Administrative
Agent is hereby authorized to act as attorney-in-fact for the Loan Parties in
(after the occurrence and during the continuation of an Event of Default)
obtaining, adjusting, settling and canceling such insurance and indorsing any
drafts. Within ten (10)Business Days of the Administrative Agent’s written
request, the Borrower shall furnish to the Administrative Agent such information
about the insurance of the Loan Parties and the Subsidiaries thereof (including,
without limitation, copies of insurance policies of the Loan Parties and the
Subsidiaries) as the Administrative Agent may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
the Administrative Agent and certified by a Responsible Officer.

 

75



--------------------------------------------------------------------------------

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to applicable flood insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws
(including, without limitation, ERISA) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b) Conduct its businesses in compliance with applicable Anti-Corruption Laws
and maintain policies and procedures designed to promote and achieve compliance
with such laws.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. At any time during normal business hours, allow the
Administrative Agent and the Lenders by or through any of the Administrative
Agent’s officers, agents, employees, attorneys or accountants to (a) examine,
inspect and make extracts from any Loan Party’s or any Subsidiary’s books,
corporate, financial and operating records and other records, including, without
limitation, the tax returns of such Loan Party or such Subsidiary and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants,
(b) arrange for verification of any Loan Party’s or any Subsidiary’s accounts,
under reasonable procedures, directly with account debtors or by other methods,
and (iii) examine and inspect any Loan Party’s or Subsidiary’s properties,
inventory and equipment, wherever located, in each case, at the expense of the
Borrower and upon reasonable advance notice to such Loan Party or Subsidiary;
provided, however, that (i) if an Event of Default does not exist, such
examinations and inspections shall be limited to not more than two times per any
calendar year and (ii) if an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

76



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Loans solely for (a) the funding
of the Merger, (b) the refinancing of Existing Indebtedness, (c) the payment
fees, commissions and expenses in connection with the Transactions (including
the payment of make whole premiums in connection with the payment of the
Existing Note Purchase Agreement Indebtedness) and (d) to the extent of any
portion of the Loans remaining after giving effect to the items specified in
clauses (a) through (c) of this Section 6.11, working capital and other general
corporate purposes of the Borrower and its Subsidiaries.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (other than any
Inactive Subsidiary or an Immaterial Subsidiary) created, acquired or held
subsequent to the Closing Date, and each Domestic Subsidiary that at any time
ceases to be an Inactive Subsidiary or an Immaterial Subsidiary (including by
virtue of clause (g) of this Section 6.12), shall within thirty (30) days (or
such longer period as the Administrative Agent shall approve in its sole
discretion) after such creation, acquisition, holding or cessation execute and
deliver to the Administrative Agent, for the benefit of the Lenders, a Guaranty
(or guaranty supplement) and the appropriate Collateral Documents, such
agreements to be in form and substance acceptable to the Administrative Agent,
along with any such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.

(b) Pledge of Equity Interest. With respect to the creation or acquisition of a
Subsidiary, the appropriate Loan Party shall within thirty (30) days (or such
longer period as the Administrative Agent shall approve in its sole discretion)
after such creation or acquisition execute a Security Agreement (or a Security
Joinder Agreement) and, in connection therewith, pledge all of its Equity
Interests in such Subsidiary to the Administrative Agent as security for the
Obligations; provided that (i) no Foreign Subsidiary shall be required to pledge
any of its Equity Interests in any other Foreign Subsidiary, (ii) the Borrower
or any Domestic Subsidiary shall not be required to pledge more than sixty-five
percent (65%) of the voting Equity Interests of any first-tier Foreign
Subsidiary, and (iii) such pledge shall be legally available and shall not
result in materially adverse tax consequences on such Loan Party. The Borrower
shall deliver to the Administrative Agent the share certificates (or other
evidence of equity) evidencing any of the Equity Interests pledged pursuant to
this Section 6.12(b) if such Equity Interests are certificated or so evidenced.

(c) Perfection or Registration of Interest in Foreign Equity Interests. With
respect to any foreign Equity Interests pledged to the Administrative Agent by
the Borrower or any Domestic Subsidiary, on or after the Closing Date, the
Administrative Agent shall at all times, in the reasonable discretion of the
Administrative Agent or the Required Lenders, have the right to require the
perfection, at Borrowers’ cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), of the security interest in such Equity
Interests in the respective foreign jurisdiction.

 

77



--------------------------------------------------------------------------------

(d) Pledged Intercompany Notes. With respect to the creation or acquisition by a
Loan Party of a Pledged Intercompany Note, the appropriate Loan Party shall
pledge to the Administrative Agent, as security for the Obligations, such
Pledged Intercompany Note. Such Loan Party shall promptly deliver to the
Administrative Agent such Pledged Intercompany Note and an accompanying allonge.

(e) Collateral Generally. The Borrower shall:

(i) promptly furnish to the Administrative Agent or any Lender upon request
(x) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of the Borrower’s or
any Subsidiary’s accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present account
debtors), and (y) any other writings and information as the Administrative Agent
or such Lender may reasonably request;

(ii) promptly notify the Administrative Agent in writing upon the creation of
any accounts with respect to which the account debtor is the United States or
any other Governmental Authority, or any business that is located in a foreign
country;

(iii) promptly notify the Administrative Agent in writing upon the creation by
any Loan Party of a deposit account or securities account not listed on Schedule
5.23 hereto and, if such deposit account is owned by the Borrower or another
Loan Party and is not an Excluded Account, promptly provide for the execution of
a Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, with respect thereto, if required by the Administrative Agent or the
Required Lenders;

(iv) promptly notify the Administrative Agent in writing whenever a material
amount of assets of a Loan Party is located at a location of a third party
(other than another Loan Party) that is not listed on Schedule 5.09 hereto and
use commercially reasonable efforts to cause to be executed any bailee’s waiver,
processor’s waiver, consignee’s waiver or similar document or notice that may be
required by the Administrative Agent or the Required Lenders; provided that to
the extent that any such waivers, documents or notices are provided in
connection with the ABL Facility, a corresponding bailee’s waiver, processor’s
waiver, consignee’s waiver or similar document or notice shall be provided to
the Administrative Agent;

(v) promptly notify the Administrative Agent and the Lenders in writing of any
information that the Borrower or any of its Subsidiaries has or may receive with
respect to the Collateral that would reasonably be expected to materially and
adversely affect the value thereof or the rights of the Administrative Agent and
the Lenders with respect thereto;

 

78



--------------------------------------------------------------------------------

(vi) promptly deliver to the Administrative Agent, to hold as security for the
Obligations, within ten Business Days after the written request of the
Administrative Agent, all certificated investment property owned by a Loan
Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, or in the event such
investment property is in the possession of a securities intermediary or
credited to a securities account (other than an Excluded Account), execute with
the related securities intermediary an investment property control agreement
over such securities account in favor of the Administrative Agent in form and
substance satisfactory to the Administrative Agent;

(vii) promptly provide to the Administrative Agent a list of any patents,
trademarks or copyrights that have been federally registered by the Borrower or
any other Loan Party since the last list so delivered, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and

(viii) upon the reasonable request of the Administrative Agent, promptly take
such action and promptly make, execute, and deliver all such additional and
further items, deeds, assurances, instruments and any other writings as the
Administrative Agent may from time to time deem necessary or appropriate,
including, without limitation, chattel paper, to carry into effect the intention
of this Agreement, or so as to completely vest in and ensure to the
Administrative Agent and the Lenders their respective rights hereunder and in or
to the Collateral.

The Borrower hereby authorizes the Administrative Agent to file UCC financing
statements (or similar notice filings applicable in foreign jurisdictions) with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the inventory or equipment of
any Loan Party, the Borrower shall (or cause such applicable Loan Party to),
upon request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent to be properly noted thereon. The Borrower hereby
authorizes the Administrative Agent or its respective designated agent (but
without obligation by the Administrative Agent to do so) to incur expenses with
respect to the foregoing (whether prior to, upon, or subsequent to any Default),
and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent and the Lenders for any and all such expenses.

(f) Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any Material Real Property or material
personal property

 

79



--------------------------------------------------------------------------------

(other than accounts, inventory, equipment and general intangibles and other
property acquired in the ordinary course of business) acquired (including, in
the case of Material Real Property, leased) by any Loan Party subsequent to the
Closing Date. In addition to any other right that the Administrative Agent and
the Lenders may have pursuant to this Agreement or otherwise, upon written
request of the Administrative Agent, whenever made, the Borrower shall, and
shall cause each Loan Party to, grant to the Administrative Agent, for the
benefit of the Lenders, as additional security for the Obligations, a perfected
first-priority (subject to the terms of the Intercreditor Agreement) Lien on any
Material Real Property or personal property of each Loan Party (other than for
leased equipment or equipment subject to a purchase money security interest in
which the lessor or purchase money lender of such equipment holds a first
priority security interest, in which case, the Administrative Agent shall have
the right to obtain a security interest junior only to such lessor or purchase
money lender), including, without limitation, such property acquired subsequent
to the Closing Date, in which the Administrative Agent does not have a perfected
first priority Lien. The Borrower agrees, (i) in the case of Material Real
Property, to provide all Real Estate Requirements with respect to such Material
Real Property within 60 days (or such later time as may be specified by the
Administrative Agent in its sole discretion), and (ii) in all other cases,
within ten days after the date of a written request by the Administrative Agent,
to secure all of the Obligations by delivering to the Administrative Agent
security agreements, intellectual property security agreements, pledge
agreements, mortgages (or deeds of trust, if applicable) or other documents,
instruments or agreements or such thereof as the Administrative Agent may
require. The Borrower shall pay all recordation, legal and other expenses in
connection therewith.

(g) Designation of Immaterial Subsidiaries. In the event that the Immaterial
Subsidiaries and Inactive Subsidiaries, when taken as a whole, (i) contribute
more than 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries,
taken as a whole, during the most recently-ended four fiscal quarter period
(taken as a single period) or (ii) as of any applicable date of determination
have assets that in the aggregate constitute more than 5% aggregate net book
value of the assets of the Borrower and its Subsidiaries, taken as a whole, the
Borrower shall promptly designate one or more Immaterial Subsidiaries or
Inactive Subsidiaries to be Loan Parties hereunder (at which time such
Subsidiaries shall cease to be Immaterial Subsidiaries or Inactive Subsidiaries,
as applicable) such that the resulting EBITDA attributable to, and net book
value of the assets held by, the remaining Immaterial Subsidiaries and Inactive
Subsidiaries, when taken as a whole, shall be less than the required percentages
set forth in clauses (i) and (ii) of this clause (g).

(h) Designation of Material Real Property. In the event that the aggregate fair
market value of (i) the real property owned in fee simple by the Loan Parties
that is not subject to a Mortgage and (ii) the leasehold real property of the
Loan Parties that is not subject to a Mortgage exceeds $20,000,000, the Borrower
shall promptly designate one or more of such owned or leased real property
locations to be Material Real Property (at which time such real property shall
constitute Material Real Property for all purposes hereunder and under the other
Loan Documents).

 

80



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Except where non-compliance, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, comply in all respects with any and all applicable
Environmental Laws and Environmental Permits including, without limitation, all
Environmental Laws in jurisdictions in which such Person owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
The Borrower and its Subsidiaries shall furnish to the Administrative Agent and
the Lenders, promptly after receipt thereof, a copy of any notice the Borrower
or such Subsidiary may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against the Borrower or such Subsidiary, any real property in which the Borrower
or such Subsidiary holds any interest or any past or present operation of the
Borrower or such Subsidiary. Neither the Borrower nor any of its Subsidiaries
shall allow the material release or material disposal of hazardous waste, solid
waste or other wastes on, under or to any real property in which the Borrower or
any of its Subsidiaries holds any ownership interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.13,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.

6.14 Information Regarding Collateral. Provide the Administrative Agent and the
Lenders with at least thirty (30) days’ prior written notice before any change
its legal name, organizational structure or its state, province or other
jurisdiction of organization. The Borrower shall promptly notify the
Administrative Agent of (a) any change in any location where a material portion
of any Loan Party’s assets are maintained, and any new locations where any
material portion of any Loan Party’s assets are to be maintained; (b) any change
in the location of the office where any Loan Party’s records pertaining to its
accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in the location of any Loan Party’s chief executive office.

6.15 Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain Debt Ratings from both Moody’s and S&P.

6.16 Further Assurances.

(a) Promptly upon request by the Administrative Agent or the Required Lenders
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

(b) If deemed appropriate by the Administrative Agent, the Administrative Agent
is hereby authorized to file new UCC financing statements (or similar notice

 

81



--------------------------------------------------------------------------------

filings applicable in foreign jurisdictions) describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in the Administrative Agent’s sole discretion, to
perfect or continue perfected the security interest of the Administrative Agent
in the Collateral. The Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such UCC financing
statements (or similar notice filings applicable in foreign jurisdictions) and
security interests and shall promptly reimburse the Administrative Agent
therefor if the Administrative Agent pays the same.

6.17 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.17, in each case within the time limits specified
on such schedule.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due), the Borrower shall not, nor shall it
permit any Subsidiary to:

7.01 Liens. Create, incur, assume or suffer to exist (upon the happening of a
contingency or otherwise) any Lien upon any of its property or assets, whether
now owned or hereafter acquired; provided that this Section 7.01 shall not apply
to the following:

(a) Liens for Taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Loan Party;

(d) purchase money Liens on fixed assets securing the loans and Indebtedness
under Capitalized Leases pursuant to Section 7.02(b) hereof; provided that any
such Lien is limited to the purchase price and only attaches to the property
being acquired or financed thereby;

(e) any Lien of the Administrative Agent, for the benefit of the Secured
Parties;

(f) the Liens existing on the Closing Date as set forth in Schedule 7.01 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to

 

82



--------------------------------------------------------------------------------

the extent that the amount of Indebtedness secured thereby shall not be
increased (except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
replacement, extension, renewal, refunding or refinancing and by an amount equal
to any existing commitments unutilized thereunder) and the property covered
thereby is not changed;

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of the Borrower or any of its Subsidiaries;

(h) pledges or deposits in connection with workers’ compensation insurance,
unemployment insurance and like matters;

(i) Liens in respect of any writ of execution, attachment, garnishment, judgment
or judicial award solely to the extent not constituting an Event of Default
under Section 8.01(h)(i);

(j) Liens securing the ABL Indebtedness; provided that such Liens are subject at
all times to the Intercreditor Agreement;

(k) any statutory or civil law Lien arising in the Netherlands under
Netherland’s General Banking Conditions (other than arising under article 26
thereof);

(l) Liens on tangible property of a Person existing at the time such Person is
acquired by the Borrower or a Subsidiary pursuant to an Acquisition permitted
under Section 7.03(b); provided that such Liens were not created in
contemplation of such Acquisition and do not extend to any assets other than
those of the Person acquired by the Borrower or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(l);

(m) other Liens securing Indebtedness permitted by Section 7.02(m); provided
that no such Lien shall extend to, or cover, any Collateral; and

(n) other non-consensual Liens not securing Indebtedness, (i) the amount of
which does not exceed $1,000,000 in the aggregate, and (ii) the existence of
which, either individually or in the aggregate, will not have a Material Adverse
Effect; provided that any Lien permitted by this clause (l) is permitted only
for so long as is reasonably necessary for the affected Loan Party or the
affected Subsidiary, using its best efforts, to remove or eliminate such Lien
and, provided further that, any Lien not otherwise permitted by this clause
(l) shall be permitted so long as such Loan Party or the affected Subsidiary
shall within thirty (30) days after the filing thereof either (A) cause such
Lien to be discharged, or (B) post with the Administrative Agent a bond or other
security in form and amount satisfactory to the Administrative Agent in all
respects and shall thereafter diligently pursue its discharge.

Neither the Borrower nor any of its Subsidiaries shall enter into any contract
or agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that would prohibit the Administrative Agent or the Lenders from acquiring a
security interest, mortgage or other Lien on, or a collateral assignment of, any
of the property or assets of the Borrower or such Subsidiary.

 

83



--------------------------------------------------------------------------------

7.02 Indebtedness. Create, incur, assume or have outstanding any Indebtedness of
any kind; provided that this Section 7.02 shall not apply to the following:

(a) the Loans and any other Obligation under this Agreement or under any other
Loan Document;

(b) any loans granted to or Indebtedness under Capitalized Leases entered into
by the Borrower or any of its Subsidiaries for the purchase or lease of fixed
assets (and refinancings of such loans or Indebtedness under Capitalized
Leases), which loans and Indebtedness under Capitalized Leases shall only be
secured by the fixed assets being purchased or leased, so long as the aggregate
principal amount of all such loans and Indebtedness under Capitalized Leases for
the Borrower and all of its Subsidiaries shall not exceed $10,000,000 at any
time outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 7.02, as set
forth in Schedule 7.02 hereto (any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such extension, renewal or refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such extension, renewal or refinancing);

(d) loans to a Loan Party from another Loan Party;

(e) loans to a Foreign Subsidiary from another Foreign Subsidiary;

(f) Indebtedness under any Swap Contract, so long as such Swap Contract shall
have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Permitted Foreign Subsidiary and other Loans and Investments, so long as
(i) no Default shall exist immediately prior to or immediately after giving
effect thereto and (ii) after giving pro forma effect thereto (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(h) Indebtedness incurred in connection with the financing of insurance
premiums, in an aggregate amount not to exceed $2,000,000 at any time
outstanding;

(i) contingent obligations consisting of Guarantees executed by (i) any Loan
Party with respect to Indebtedness otherwise permitted by this Agreement and
(ii) any Foreign Subsidiary with respect to any Indebtedness of a Foreign
Subsidiary otherwise permitted by this Agreement;

 

84



--------------------------------------------------------------------------------

(j) other unsecured Indebtedness (including unsecured Subordinated
Indebtedness), in addition to the Indebtedness listed above, in an aggregate
principal amount for the Borrower and all of its Subsidiaries not to exceed
$15,000,000 at any time outstanding;

(k) the ABL Indebtedness; provided that that the amount of ABL Indebtedness
under clause (a) of the definition thereof shall not to exceed, at any one time
outstanding, the greater of (i) $160,000,000 and (ii) the sum of (A) 85% of the
book value of accounts receivable of the Borrower and its Subsidiaries and
(B) 65% of the book value of inventory of the Borrower and its Subsidiaries (it
being agreed and acknowledged that such limitation shall not apply to clauses
(b) and (c) under the definition of ABL Indebtedness);

(l) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof pursuant to an Acquisition permitted under Section 7.03(b);
provided that (i) such Indebtedness is existing at the time such Person becomes
a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower) and
(ii) the aggregate principal amount of such Indebtedness shall not exceed
$10,000,000 at any time;

(m) other secured Indebtedness in an aggregate principal amount for the Borrower
and all of its Subsidiaries not to exceed $10,000,000 at any time outstanding,
so long as (i) no Default shall exist prior to or after giving effect thereto
and (ii) after giving pro forma effect thereto (and to any Indebtedness incurred
in connection therewith), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test; and

(n) the following that do not constitute Indebtedness, but that are listed for
purposes of clarification, contingent obligations consisting of the
indemnification by the Borrower or any of its Subsidiaries of (i) the officers,
directors, employees and agents of the Borrower or any of its Subsidiaries, to
the extent permissible under the corporation law of the jurisdiction in which
such Person is organized, (ii) commercial banks, investment bankers and other
independent consultants or professional advisors pursuant to agreements relating
to the underwriting of the Borrower’s or any of its Subsidiaries’ securities or
the rendering of banking or professional services to the Borrower or any of its
Subsidiaries, (iii) landlords, licensors, licensees and other parties pursuant
to agreements entered into in the ordinary course of business by the Borrower or
any of its Subsidiaries, and (iv) other Persons under agreements relating to
Acquisitions permitted under Section 7.03(b); provided that each of the
foregoing is only permitted to the extent that such indemnity obligation is not
incurred in connection with the borrowing of money or the extension of credit.

7.03 Investments and Acquisitions.

(a) Make or hold any Investments (other than Investments pursuant to the
Merger), except:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

85



--------------------------------------------------------------------------------

(ii) any investment in (A) direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of $100,000,000) of the Federal Reserve System or (B) commercial paper or
securities that at the time of such investment is assigned the highest quality
rating in accordance with the rating systems employed by either Moody’s or S&P;

(iii) the holding of each of the Subsidiaries listed on Schedule 5.01 hereto,
and the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement and pursuant to transactions otherwise
permitted under this Section 7.03;

(iv) any Permitted Foreign Subsidiary and other Loans and Investments, so long
as (A) no Default shall exist prior to or after giving effect thereto and (B)
after giving pro forma effect to such investments or loans (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(v) loans to, investments in, and Guarantees of Indebtedness of, the Borrower or
any other Loan Party from or by another Loan Party;

(vi) loans to, investments in, and Guarantees of Indebtedness of, a Foreign
Subsidiary from or by a another Foreign Subsidiary;

(vii) any advance or loan to an officer or employee of the Borrower or any
Subsidiary as an advance on commissions, travel, relocation and other similar
items in the ordinary course of business, so long as all such advances and loans
from the Borrower and all Subsidiaries aggregate not more than the maximum
principal sum of $1,000,000 at any time outstanding;

(viii) the holding of any Equity Interests that has been acquired pursuant to an
Acquisition permitted by subsection (b) hereof;

(ix) the creation of a Subsidiary for the purpose of making an Acquisition
permitted by subsection (b) hereof or the holding of any Subsidiary as a result
of an Acquisition made pursuant subsection (b) hereof, so long as, in each case,
if required pursuant to Section 6.12 hereof, such Subsidiary becomes a Guarantor
promptly following such Acquisition;

(x) the Investments existing on the Closing Date, in addition to the other
Investments permitted to be incurred pursuant to this Section 7.03, as set forth
in Schedule 7.03;

 

86



--------------------------------------------------------------------------------

(xi) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(xii) Guarantees permitted pursuant to Section 7.02;

(xiii) [Reserved];

(xiv) the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 7.03(a), so long as (A) no Default has occurred and is
continuing or would result therefrom, (B) after giving effect thereto the
aggregate amount of all Investments made pursuant to this clause (a)(xiv) and
Restricted Payments made pursuant to Section 7.06(d), shall not exceed sum of
(1) $15,000,000 plus (2) the Cumulative Retained Excess Cash Flow Amount,
(C) the Administrative Agent shall have received the certificate required by
Section 6.02(n) and (D) after giving pro forma effect to such Investment (and to
any Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test; and

(xv) non-cash Investments made by Borrower or any Loan Party in any Foreign
Subsidiary consisting of obligations of such Foreign Subsidiary to pay Capital
Distributions to the Borrower or any other Loan Party that have been declared
but the payment of which has been deferred (whether or not such obligation to
pay such Capital Distributions is represented by a promissory note that has been
pledged to the Administrative Agent in accordance with the Collateral
Documents).

For purposes of this Section 7.03(a), the amount of any Investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

(b) Effect an Acquisition (other than the Merger or any Acquisition permitted
under Sections 7.04(a), (b), (c) or (d)); provided that, so long as no Default
shall exist prior to or after giving pro forma effect thereto (and any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries may make an Acquisition so long as:

(i) in the case of a merger, amalgamation or other combination including the
Borrower, the Borrower shall be the surviving entity;

(ii) in the case of a merger, amalgamation or other combination including a Loan
Party (other than the Borrower), a Loan Party shall be the surviving entity;

 

87



--------------------------------------------------------------------------------

(iii) the business to be acquired shall be similar to the lines of business of
the Borrower and its Subsidiaries or reasonably related and/or complementary or
ancillary to such lines of business and reasonable extensions and expansions
thereof;

(iv) the Borrower and its Subsidiaries shall be in full compliance with the Loan
Documents both prior to and subsequent to the transaction;

(v) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(vi) the aggregate Consideration for all Acquisitions by Foreign Subsidiaries,
Acquisitions of Persons or Equity Interests of Persons that do not become Loan
Parties (including by way of merger into a Loan Party) and Acquisitions of
assets that are not included in the Collateral, shall not exceed $75,000,000
during the term of this Agreement and after giving pro forma effect to each such
Acquisition described in this clause (vi) (and to any Indebtedness incurred,
assumed or acquired in connection therewith), the Borrower and its Subsidiaries
shall be in compliance with the Pro Forma Leverage Test; and

(vii) if the aggregate Consideration for such Acquisition is equal to or greater
than $5,000,000, the Borrower shall have provided to the Administrative Agent
and the Lenders, at least ten (10) days prior to such Acquisition, a certificate
of a Financial Officer of the Borrower showing that, both before and after
giving pro forma effect to such Acquisition (and to any Indebtedness incurred,
assumed or acquired in connection therewith), the Borrower and its Subsidiaries
shall be in compliance with the Pro Forma Leverage Test.

7.04 Fundamental Changes. Dissolve, liquidate, merge, amalgamate or consolidate
with or into any other Person (other than the merger of Merger Sub into the
Company pursuant to the Merger), except that, if no Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Domestic Subsidiary may merge, amalgamate or consolidate with or into
(i) the Borrower (provided that the Borrower shall be the continuing or
surviving Person), or (ii) any one or more Guarantors (provided that a Guarantor
shall be the continuing or surviving Person);

(b) a Domestic Subsidiary (other than a Loan Party) may merge, amalgamate or
consolidate with or into any other Domestic Subsidiary (other than a Loan
Party);

(c) a Foreign Subsidiary may merge, amalgamate or consolidate with or into
another Foreign Subsidiary or the Borrower or a Guarantor (provided that, in any
merger, amalgamation or consolidation involving the Borrower or a Guarantor, the
Borrower or Guarantor shall be the continuing or surviving Person);

 

88



--------------------------------------------------------------------------------

(d) any Wholly-Owned Subsidiary may be dissolved or liquidated so long as such
Subsidiary is not, at the time, a Loan Party or, if it is a Loan Party at such
time, all assets and interests of such Subsidiary, are transferred to another
Loan Party on or before the time of its dissolution or liquidation;

(e) Acquisitions may be effected in accordance with the provisions of
Section 7.03(b) hereof.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, other than in the ordinary course of business, except that, if no
Default shall then exist or immediately thereafter shall begin to exist:

(a) a Loan Party may sell, lease, transfer or otherwise dispose of any of its
assets to any other Loan Party;

(b) the Borrower and its Subsidiaries may Dispose of any assets, so long as the
aggregate amount of all such Dispositions, for the Borrower and its
Subsidiaries, shall not exceed $10,000,000 per fiscal year of the Borrower;

(c) a Domestic Subsidiary (other than a Loan Party) may Dispose of any of its
assets to the Borrower or any other Domestic Subsidiary; provided that in the
case of any Disposition to a Loan Party such Disposition shall not be for more
than the fair market value of the assets which are the subject of such
Disposition;

(d) a Foreign Subsidiary may Dispose of any of its assets to any Loan Party;
provided that such Disposition shall not be for more than the fair market value
of the assets which are the subject of such Disposition;

(e) Dispositions permitted by Section 7.04;

(f) the Borrower and its Subsidiaries may sell, transfer or otherwise dispose of
fixed assets in the ordinary course of business for the purpose of replacing
such fixed assets; provided that any such fixed assets are replaced within one
hundred eighty (180) days of such sale or other disposition with other fixed
assets which have a fair market value not materially less than the fair market
value of the fixed assets sold or otherwise disposed;

(g) a Foreign Subsidiary may Dispose of any of its assets to any other Foreign
Subsidiary; and

(h) the Borrower may sell the building located at 207 Mockingbird Lane, Johnson
City, Tennessee to Washington County, Tennessee; provided that the Borrower
leases such building back from Washington County, Tennessee and the Borrower has
the right to repurchase such building back from Washington County, Tennessee.

 

89



--------------------------------------------------------------------------------

7.06 Restricted Payments. Make or commit itself to make any Restricted Payment
at any time, provided that:

(a) each Subsidiary may make Capital Distributions to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Capital Distribution is being made;

(b) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower and its Subsidiaries may make payment of current
interest, expenses and indemnities in respect of Subordinated Indebtedness
(other than any such payments prohibited by the subordination provisions
applicable thereto);

(c) the Borrower and each Subsidiary may make Restricted Payments with the
proceeds received from the substantially concurrent issue of new common Equity
Interests; and

(d) the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by this Section, so long as (i) no Default has occurred and is
continuing or would result therefrom, (ii) after giving effect thereto the
aggregate amount of all Restricted Payments made pursuant to this clause (d) and
Investments made pursuant to Section7.03(a)(xiv), shall not exceed sum of
(1) $15,000,000 plus (2) the Cumulative Retained Excess Cash Flow Amount,
(iii) the Administrative Agent shall have received the certificate required by
Section 6.02(n) and (iv) after giving pro forma effect to such Restricted
Payment (and to any Indebtedness incurred in connection therewith), the Borrower
and its Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(e) the Borrower may make Capital Distributions, consistent with its past
practice, in the form of dividends to shareholders of Equity Interests in the
Borrower; provided that (i) the aggregate amount of all such Capital
Distributions shall not exceed $8,000,000 per fiscal year of the Borrower;
(ii) no Default shall have occurred and be continuing or would result from any
such Capital Distribution and (iii) after giving pro forma effect to any such
Capital Distribution (and to any Indebtedness incurred in connection therewith),
the Borrower and its Subsidiaries shall be in compliance with the Pro Forma
Leverage Test; and

(f) so long as no Default has occurred and is continuing or would result
therefrom, each of Autocam do Brasil Usinagem, LTDA, Bouverat Industries S.A.S.,
and Autocam France, SARL may at any time repay its respective Indebtedness set
forth on Schedule 7.02.

7.07 Change in Nature of Business. Engage in any business if, as a result
thereof, the general nature of the business of the Borrower and its Subsidiaries
taken as a whole would be substantially changed from the general nature of the
business the Borrower and its Subsidiaries are engaged in on the Closing Date.

 

90



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. Directly or indirectly, enter into or permit
to exist any transaction (including, without limitation, the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Loan Party) on terms that shall be less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time in a
transaction with a non Affiliate; provided that the foregoing shall not prohibit
the payment of customary and reasonable directors’ fees to directors who are not
employees of the Borrower or any Subsidiary or an Affiliate.

7.09 Burdensome Agreements. Except as set forth in this Agreement and the other
Loan Documents directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) make, directly or indirectly, any Capital Distribution to the
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to the Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable Law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices or
(iii) customary restrictions in security agreements or mortgages permitted
hereunder securing Indebtedness or Capitalized Leases permitted hereunder, of a
Subsidiary to the extent such restrictions shall only restrict the transfer of
the property subject to such security agreement, mortgage or lease.

7.10 Use of Proceeds. Directly or indirectly, and whether immediately,
incidentally or ultimately:

(a) use the proceeds of any Borrowing, to purchase or carry margin stock (within
the meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose;

(b) use the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise) of Sanctions; or

(c) use the proceeds of any Borrowing for any purpose which would breach any
Anti-Corruption Laws.

7.11 Amendments of Organization Documents. Amend its Organization Documents to
change its name or state, province or other jurisdiction of organization, or
otherwise amend its Organization Documents in any material respect, without the
prior written consent of the Administrative Agent which consent shall not be
unreasonably withheld.

7.12 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year

 

91



--------------------------------------------------------------------------------

7.13 Sanctions. The Borrower shall not, directly or indirectly, use the proceeds
of the credit provided under this Agreement, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Payments. If (a) the interest on any Loan or any Commitment or any other fee
or other amount (other than the principal of any Loan) shall not be paid in full
when due and payable or within five (5) Business Days thereafter, or (b) the
principal of any Loan shall not be paid in full when due and payable;

(b) Special Covenants. If any Loan Party or Subsidiary thereof shall fail or
omit to perform and observe Sections 6.01, 6.03(a), 6.12 (other than clause
(e) thereof), 6.15, 6.16, 6.17 or any Section in Article VII hereof;

(c) Other Covenants. If any Loan Party or Subsidiary thereof shall fail or omit
to perform and observe any agreement or other provision (other than those
referred to in Sections 8.01(a) or 8.01(b) hereof) contained or referred to in
this Agreement or any other Loan Document that is on such Loan Party’s or
Subsidiary’s part to be complied with, and that failure or omission shall not
have been fully corrected within thirty (30) days after the earlier of (i) any
Financial Officer of such Loan Party or Subsidiary, as applicable, becomes aware
of the occurrence thereof, or (b) the giving of written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders that the specified
failure or omission is to be remedied;

(d) Representations and Warranties. If any representation, warranty or statement
made in or pursuant to this Agreement or any other Loan Document or any other
material information furnished by any Loan Party or Subsidiary thereof to the
Administrative Agent or the Lenders, or any thereof, or any other holder of any
Note, shall be false or erroneous in any material respect (or, if any such
representation, warranty or statement is by its terms qualified by concepts of
materiality or reference to Material Adverse Effect, such representation,
warranty or statement in any respect);

(e) Cross Default. If any Loan Party or any Subsidiary shall default in (i) the
payment of any amount due and owing with respect to any Material Indebtedness
Agreement or the ABL Facility beyond any period of grace provided with respect
thereto or (ii) the performance or observance of any other agreement, term or
condition contained in any agreement under which such obligation is created, if
the effect of such default is to allow the acceleration of the maturity of any
Indebtedness under any Material Indebtedness Agreement or under the ABL Facility
or to permit the holder thereof to

 

92



--------------------------------------------------------------------------------

cause such Indebtedness to become due prior to its stated maturity; provided
that, solely in the case of the ABL Facility, no Event of Default shall be
deemed to have occurred under this clause (ii) until the earliest of (1) thirty
(30) days after the occurrence of such default, (2) the ABL Indebtedness is
accelerated as a result of such default or (3) the ABL Administrative Agent or
the ABL Lenders exercise their remedies under the ABL Loan Documents with
respect to such default;

(f) ERISA Default. The occurrence of one or more ERISA Events that (a) the
Required Lenders determine, either individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect, or (b) results
in a Lien on any of the assets of any Loan Party or any Subsidiary thereof and
such Lien is not released within thirty (30) days; provided that adequate
reserves have been established in accordance with GAAP with respect to such
Lien;

(g) Change in Control. If any Change in Control shall occur;

(h) Judgments. (i) A final judgment or order for the payment of money shall be
rendered against any Loan Party or any Subsidiary thereof by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired and the
aggregate of all such judgments, for all such Loan Parties or Subsidiaries,
shall exceed $7,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage) or
(ii) any one or more non-monetary final judgments or orders shall be rendered
against any Loan Party or any Subsidiary thereof by a court of competent
jurisdiction that have, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (1) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(2) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;

(i) Validity of the Loan Documents.

(i) If any Lien granted in this Agreement or any other Loan Document in favor of
the Administrative Agent shall be determined to be (i) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement and the Intercreditor Agreement and the Borrower has (or the
appropriate Loan Party has) failed to promptly execute appropriate documents to
correct such matters, or (ii) unperfected as to any material amount of
Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower has (or the appropriate Loan Party has) failed to
promptly execute appropriate documents to correct such matters;

(ii) (A) The validity, binding effect or enforceability of any Loan Document
against any Loan Party shall be contested by any Loan Party; (B) any Loan Party
shall deny that it has any or further liability or obligation under any

 

93



--------------------------------------------------------------------------------

Loan Document; or (C) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent or the Lenders the benefits purported to be
created thereby;

(j) Bankruptcy and Solvency. If any Loan Party or any Subsidiary thereof (other
than an Inactive Subsidiary or Immaterial Subsidiary) shall (1) except as
permitted pursuant to Section 7.04 hereof, discontinue business, (2) generally
not pay its debts as such debts become due, (3) make a general assignment for
the benefit of creditors, (4) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee or liquidator of all or a substantial part of its assets or of
such Person, (5) be adjudicated a debtor or insolvent or have entered against it
an order for relief under any Debtor Relief Law, whether or not foreign,
federal, state or provincial, in any applicable jurisdiction, now or hereafter
existing, as any of the foregoing may be amended from time to time, or other
applicable statute for jurisdictions outside of the United States, as the case
may be, (6) file a voluntary petition in bankruptcy, or file a petition for the
appointment of an interim examiner or examiner, or file a proposal or notice of
intention to file a proposal or have an involuntary proceeding filed against it
and the same shall continue undismissed for a period of sixty (60) days from
commencement of such proceeding or case, or file a petition or an answer or an
application or a proposal seeking reorganization or an arrangement with
creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (7) suffer or
permit to continue unstayed and in effect for sixty (60) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Person, (8) have an
administrative receiver, receiver or examiner appointed over the whole or
substantially the whole of its assets, or of such Person, (9) take, or omit to
take, any action in order thereby to effect any of the foregoing assets, the
value of which is less than its liabilities (taking into account prospective and
contingent liabilities), or (10) have a moratorium declared in respect of any of
its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction; or

(k) Intercreditor Agreement; Senior Debt Status. (i) The Intercreditor Agreement
shall be invalidated or otherwise cease to constitute the legal, valid and
binding obligations of the ABL Administrative Agent, enforceable in accordance
with its terms (to the extent that any Indebtedness held by such party remains
outstanding) or (ii) the Obligations of each Loan Party under this Agreement and
each of the other Loan Documents shall fail to rank at least pari passu in right
of payment with the other material senior Indebtedness of the Loan Parties and
be designated as “Senior Indebtedness”, “Designated Senior Debt” or such similar
term under all instruments and documents relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.

 

94



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment (if any) of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders, the Cash Management Banks and
the Hedge Banks all rights and remedies available to it and the Lenders, the
Cash Management Banks and the Hedge Banks under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any other Loan Party under the
Bankruptcy Code of the United States or any similar Debtor Relief Laws, the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.15 and
the Intercreditor Agreement, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

95



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as

 

96



--------------------------------------------------------------------------------

“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other

 

97



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

98



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(a) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(b) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the

 

99



--------------------------------------------------------------------------------

Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or Syndication Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

100



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

101



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, the of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes “Excluded Assets” (as such term
is defined in the Security Agreement), or (iv) if approved, authorized or
ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(d).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the

 

102



--------------------------------------------------------------------------------

payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than
Section 4.01(c)(i)), without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each such Lender entitled to such
payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each such Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e) change Section 8.03 in any manner that materially and adversely affects any
of the Lenders without the written consent of such Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

103



--------------------------------------------------------------------------------

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) any Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (iii) any amendment, waiver or consent of the Intercreditor
Agreement (and any related definitions) may be effected by an agreement or
agreements in writing entered into among the Administrative Agent and the ABL
Administrative Agent (with the consent of the Required Lenders but without the
consent of any Loan Party, so long as such amendment, waiver or modification
does not impose any additional duties or obligations on the Loan Parties or
alter or impair any right of any Loan Party under the Loan Documents).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of the Loans with respect to Lenders that
agree to such extension with respect to their Loans with the written consent of
each such approving Lender (provided that no Lender shall be obligated to
participate any such extension), the Administrative Agent and the Borrower and
without the consent of any other Lender and, in connection therewith and
pursuant to a written offer from the Borrower to extend such Maturity Date may
provide for different rates of interest and fees with respect to the portion of
Loans with a Maturity Date so extended and may provide for other covenants and
terms that apply solely to any period after the latest stated maturity date
(including, without limitation, the Maturity Date) existing on the effective
date of such amendment; provided that in each such case any such proposed
extension of a Maturity Date shall have been offered to each Lender with Loans
under the applicable tranche proposed to be extended, and if the consents of
such Lenders exceed the portion of Loans the Borrower wishes to extend, such
consents shall be accepted on a pro rata basis among the applicable approving
Lenders. Each portion of the Loans extended pursuant any offer made pursuant
this paragraph shall be deemed to be a separate tranche of Loans from the Loans
that are not extended pursuant to such offer. This paragraph shall apply to any
Incremental Loan in the same manner as it applies to the other Loans; provided
that any such offer may, at the Borrower’s option, be made to the Lenders in
respect of any tranche or tranches of Incremental Loans and/or any Loan without
being made to any other tranche of Incremental Loans or any other Loan, as the
case may be. In connection with any extensions effected pursuant to this
paragraph, the Loan

 

104



--------------------------------------------------------------------------------

Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to such extension (including any actions requested in connection
with any existing Mortgages or any title policies related thereto).

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or

 

105



--------------------------------------------------------------------------------

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent,
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including

 

106



--------------------------------------------------------------------------------

telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative

 

107



--------------------------------------------------------------------------------

Agent or any Lender in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Outstandings at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative

 

108



--------------------------------------------------------------------------------

Agent (or any such sub-agent), in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any

 

109



--------------------------------------------------------------------------------

of its rights or obligations hereunder except (i) to an assignee in accordance
with the provisions of Section 10.06(b), (ii) by way of participation in
accordance with the provisions of Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of

 

110



--------------------------------------------------------------------------------

Default has occurred and is continuing at the time of such assignment; (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(3) such assignment is made in connection with the primary syndication of the
credit facility provided herein and during the ninety (90) day period following
the Closing Date; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

111



--------------------------------------------------------------------------------

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

112



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and .stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may, without the consent of the Borrower or
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined

 

113



--------------------------------------------------------------------------------

below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or

 

114



--------------------------------------------------------------------------------

the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

115



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any amount payable under
Section 2.05(c));

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

116



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

117



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with

 

118



--------------------------------------------------------------------------------

respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers the Lenders, and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby
(including without limitation Assignment and Assumptions, amendments or other
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary, neither the Administrative Agent nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative Agent
or such Lender pursuant to procedures approved by it; and provided further,
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

10.19 Inconsistencies with Other Documents. In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document (other than the
Intercreditor Agreement), the terms of this Agreement shall control; provided
that the Intercreditor Agreement governs and controls in the event of any
conflict with any other Loan Document (including this Agreement); provided
further that any provision of the Security Documents which imposes additional
burdens on the Borrower or any of its Subsidiaries or

 

119



--------------------------------------------------------------------------------

further restricts the rights of the Borrower or any of its Subsidiaries or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement or the Intercreditor Agreement
and shall be given full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NN, INC., a Delaware corporation By:  

/s/ James H. Dorton

Name:   James H. Dorton Title:   Senior Vice President of Corporate Development
and Chief Financial Officer

PROJECT UNICORN

TERM LOAN CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Roberto O. Salazar

Name:   Roberto O. Salazar Title:   Vice President

PROJECT UNICORN

TERM LOAN CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ John M. Hall

Name:   John M. Hall Title:   Senior Vice President

PROJECT UNICORN

TERM LOAN CREDIT AGREEMENT

SIGNATURE PAGE